Case 19-00730-5-JNC    Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44      Page 1 of
                                        40



                  UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                       GREENEVILLE DIVISION

IN RE:                                    )
                                          )         Case No. 19-00730-5-JNC
CAH ACQUISITION COMPANY #1,               )
LLC, d/b/a WASHINGTON COUNTY              )         Chapter 11
HOSPITAL, et al.                          )
                                          )
            Debtors.                      )
__________________________________________)

   OBJECTION OF THE NORTH CAROLINA DEPARTMENT OF HEALTH
 AND HUMAN SERVICES TO TRUSTEE’S MOTION FOR (I) AN ORDER (A)
  ESTABLISHING BIDDING PROCEDURES, (B) APPROVING STALKING
 HORSE BIDDER, (C) APPROVING FORM AND MANNER OF NOTICES, (D)
   SCHEDULING HEARING TO CONSIDER FINAL APPROVAL OF SALE
    AND TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
 LEASES, AND (E) GRANTING RELATED RELIEF; AND (II) AN ORDER (A)
  APPROVING SALE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS,
      AND ENCUMBRANCES, (B) AUTHORIZING ASSUMPTION AND
 ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
           LEASES, AND (C) GRANTING RELATED RELIEF

      The North Carolina Department of Health and Human Services (“NCDHHS”),

by and through North Carolina Assistant Attorney General Katherine M. McCraw,

respectfully joins the Objection of the United States of America to Debtor’s motion to

sell Debtor’s provider agreements free and clear of claims. (Dkt. No. 519) The Debtor

is a participant in the NC Medicaid program in that they provide services for NC

Medicaid recipients. NCDHHS administers this program including paying for

services and seeking reimbursement for overpayments for said services as required

by state and federal law. 42 C.F.R. 433; N.C.G.S. § 108C. Debtor improperly seeks to

curtail the statutory and contractual rights of the Medicaid administrator for North

Carolina and parties to the various provider agreements. Debtors want to have all of
Case 19-00730-5-JNC   Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44     Page 2 of
                                       40

                                         2

the benefits of operating under the provider agreements but do not want to be bound

by the terms of the provider agreement or the Medicaid program. Specifically,

NCDHHS opposes any order that would purport to undermine its right as the

Medicaid administrator to recoup any Medicaid overpayments owed by the Debtors

to the Government or seek a “cure” under section 365 of the Bankruptcy code. The

attempt to assume the provider agreement but curtail the Governmental Units’ rights

should be denied and NCDHHS respectfully joins the US Objection.


                                 BACKGROUND


      Congress created the Medicaid program in 1965 through amendments made to

the Social Security Act. See Pharm. Research & Mfrs. of America v. Walsh, 538 U.S.

644, 650 (2003). This federal program allows subsidies to states that render medical

services to “families with dependent children and of aged, blind, or disabled

individuals, whose income and resources are insufficient to meet the costs of

necessary medical services.” 42 U.S.C. § 1396-1.


      NCDHHS is the regulator and the single North Carolina agency charged with

administrating the Medicaid program for the State of North Carolina. 42 U.S.C. §

1396 et. seq.; N.C.G.S. § 108A-25. The Debtor, CAH Acquisition Company #1, LLC,

d/b/a Washington County Hospital (“Debtor”) is an experienced health care provider

who, as part of its business, treats individuals who receive Medicaid assistance.

Following the rendering of such services, this health care provider submits

reimbursement claims to NCDHHS. Specifically, Debtor operates as a Critical Access
Case 19-00730-5-JNC    Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44      Page 3 of
                                        40

                                          3

Hospital pursuant to applicable statutes and regulations. Debtor has received an NPI

number and has obtained certain licenses related to providing Medicaid services for

NCDHHS.


      The federal statute authorizing the Medicaid program mandates that the

responsible State agency develop a State Plan. The State Plan must incorporate

certain provisions required by federal statutory and regulatory authority, which

includes certain requirements regarding the content of Medicaid participation

agreements. See 42 U.S.C. § 1396a(a)(27). This statutory mandate is implemented

by federal regulations, which further define the relationship between State agencies

and Medicaid providers, including the content of provider agreements, and focus

almost exclusively on the administrative, document keeping, and other federally

mandated obligations of Medicaid providers. 42 C.F.R. § 431.107(b). The North

Carolina Medicaid State Plan has the force and effect of rules adopted pursuant to

Article 2A of Chapter 150B of the General Statues. N.C.G.S. § 108A-54.1B. The State

Plan identifies what critical access hospitals are to be paid/reimbursed for inpatient

and outpatient services.


      In accordance with the provision of the Medicare Provider Reimbursement

Manual, Critical Access Hospitals are reimbursed their reasonable costs for acute

care services. North Carolina State Plan, Attachment 4.19-A, p.1, p.8. Interim

payment rates are estimated by the hospital and submitted to NCDHHS for review.

The Medicaid Agency makes interim payments to providers under this method and

the payments are retrospectively settled to reasonable allowable costs. Id. Each
Case 19-00730-5-JNC    Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44         Page 4 of
                                        40

                                           4

calendar year, the provider submits their costs to NCDHHS via a cost report to

identify an overpayment or underpayment for the year. (See Cost Reports in Attached

Exhibit 1, NCDHHS Proof of Claim, Claim 73) NCDHHS then audits the cost report

and enters a final amount owed to the provider or to NCDHHS for the year.


      NCDHHS and Debtor are parties to the NCDHHS Medicaid Provider

Participation Agreement. (See Attached Exhibit 2, Washington County Hospital

Provider Agreement). The provider agreement sets forth the terms pursuant to which

NCDHHS reimburses the Debtor for services rendered. 42 C.F.R. § 431.107. The

North Carolina Medicaid program provides for recoupment, payment suspensions,

damages and penalties pursuant to statute. N.C.G.S. § 108C-5.


      Federal regulations, State statutes and rules, and the provider agreement

govern repayment and recoupment of overpayments and the change of ownership and

successor liability of a North Carolina provider entity. 42 C.F.R. 133; N.C.G.S. §

108C-10; (See Also Washington County Provider Agreement, Exhibit 2, ¶ 5t) N.C.G.S.

§ 108C-10 governs provider suspensions, recoupment, damages and penalty and

successor liability. Successor liability is clearly delineated in North Carolina Statute

§ 108C-10 which states:


      (c)   An assigned Medicaid administrative participation or enrollment

      agreement shall be subject to all applicable statutes and regulations and to the

      terms and conditions under which it was originally issued including, but not

      limited to, both of the following: (1) Any existing plan of correction. (2) Payment
Case 19-00730-5-JNC       Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44   Page 5 of
                                           40

                                           5

      of any outstanding final overpayments, assessments, or fines owed to the

      Department.


N.C.G.S. § 108C-10.


      The NCDHHS Medicaid provider agreement incorporates the requirements of

the statutory and regulatory framework. Under the terms of the provider agreement,

the providers agree to various provisions and requirements that aid in the

administration of the Medicaid program. Examples of the requirements that

providers agree to are:


      a. To refund or allow the Department to recoup or recover any monies
         received in error or in excess of the amount to which the provider is
         entitled from the Department (an overpayment) as soon as the
         provider becomes aware of said error and/or overpayment.
      b. That the Department may withhold payments because of irregularity
         without regard to cause until such irregularity is resolved, or may
         recoup or recover overpayments, penalties or invalid payments due
         to error of the Provider and/or the Department and their agents.
      c. That any change of ownership of Provider shall not be approved
         unless and until the new owner/entity agrees in writing to assume
         all liability, including but not limited to cost report settlements,
         health care assessments settlements, or recoupment actions, that
         have arisen or that may arise in connection with claims billed by
         Provider. (emphasis added)
(Washington County Provider Agreement, Exhibit 2, Section 5t)


                                     ARGUMENT


      Medicaid provider agreements should be treated like executory contracts. The

provider agreement is not property of the estate and cannot be sold as an asset. The

transfer of the agreements are strictly governed outside of bankruptcy and such

requirements must be adhered to for a valid transfer. To allow the transfer of the
Case 19-00730-5-JNC    Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44        Page 6 of
                                        40

                                           6

provider agreement free and clear of claims, this Court would be denying NCDHHS

the right of recoupment granted under Federal law.


Provider agreements should be treated as executory contracts


      Provider agreements are treated as executory contracts in bankruptcy and may

only be assumed and assigned pursuant to section 365 of the Bankruptcy Code. In re

Univ. Med. Ctr., 973 F.2d at 1075, In re Charter, 45 Fed. Appx. At 151 n.1 (observing

that “[i]f the new owner elects to take an assignment of the existing Medicare provider

agreement, it receives an uninterrupted stream of Medicare payments but assumes

successor liability for overpayments and civil monetary penalties asserted by the

Government against the previous owner”) (citing 42 C.F.R. § 489.18(d)). Moreover,

while not a perfect fit, the application of section 365 to Medicaid is appropriate as it

supports the fundamental principle and purpose of the Medicaid Act of providing

healthcare to Medicaid recipients while protecting the public Fisc. See In Re

Vitalsigns Homecare, Inc., 396 B.R. 232, 240-41 (Bankr. D. Mass. 2008).


      Congress’ failure to legislate a different treatment for the assumption or

rejection of Medicaid provider agreements indicates that assumption of these

agreements, like that of executory contracts, should be deemed subject to the

requirements of section 365, unless and until Congress decides otherwise. NLRB v.

Bildisco, 465 U.S. 513, 522, 104 S. Ct. 1188, 1194 (concluding that “because Congress

did not draft an exclusion from collecting bargaining agreements from the terms of

section 365, Congress intended section 365 to apply to those agreements”). Thus, a
Case 19-00730-5-JNC    Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44       Page 7 of
                                        40

                                          7

provider agreement can only be assumed by a debtor hospital in accord with the terms

of section 365.” In re University Medical Center 973 F.2d 1065, 1077 (3rd Cir. 1992).


      To allow the Debtor to assume the provider agreement in part, taking all of the

benefits but disregarding the obligations is unjust. In In re Holland Enterprises, Inc,

where the Debtor attempted to assume an unexpired lease while rejecting one clause

within that lease the Court stated, “This it cannot do. Debtor may not have its cake

and eat it too.” In re Holland Enterprises, Inc. 25 B.R. 301, 302 (E.D.N.C. 1982). The

Court went on to state that the “unexpired lease must be reflected in toto. To hold

otherwise, would construe the bankruptcy law as providing a debtor in bankruptcy

with greater rights and powers under a contract than the debtor had outside of

bankruptcy.” Id. An executory contract may only be assumed and/or assigned as is.

See Adventure Res. v. Holland, 137 F.3d 786, 798 (4th Cir. 1998) (citation omitted)

The Debtor must cure the past under section 365 debts in order to transfer the

existing provider agreement.


The Medicaid provider agreement is not property of the estate and can only be

transferred through a valid CHOW


      The Medicaid provider agreement is not property of the estate and cannot be

sold between private parties. See 11 U.S.C. §363(b) (providing procedures for a debtor

to sell “property of the estate”). A provider agreement cannot be sold as a standalone

“asset” as part of a 363 sale. Instead, a provider agreement may only be assigned in

connection with a valid Change of Ownership (“CHOW”). The CHOW of the provider
Case 19-00730-5-JNC     Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44      Page 8 of
                                         40

                                           8

shall not be approved unless and until the new owner/entity “agrees in writing to

assume all liability, including but not limited to cost report settlements…that have

arisen or that may arise in connection with claims billed by Provider.” (Exhibit 2,

¶5t).


        The North Carolina Provider Participation Agreement specifically states,

“Nothing in this Agreement creates in the provider a property right or liberty right

in continued participation in the North Carolina Divisional program.” (Exhibit 2, ¶3).

The Debtors rights under the provider agreement are strictly limited by the Medicaid

federal and state laws and regulations. They are not enhanced upon Debtor’s

bankruptcy filing to transform into freely alienable property rights. Mission Product

Holdings, Inc. v. Tempnology, LLC, 139 S. Ct. 1652, 1663 (2019) A majority of Courts

of Appeals have ruled that Medicare providers have no property interest in their

participation in the Medicare Program, whether that be through provider agreements

or provider numbers. Shah v. Azar, 920 F.3d 987, 997-98 (5th Cir. 2019) (explaining

that providers “are not the intended beneficiaries of the federal health care

programs”)

        The Trustee cites In re Verity Health Systems of California, Inc., No. 2:18-BK-

20151-ER, 2019 WL 4729457 (Bankr. C.D. Cal. Sept. 26, 2019), in support of his

contention that Debtors’ provider agreements may be sold “free and clear” under

section 363(f). ECF No. 524 at 5-11. However, the Verity decision has been vacated.

Verity, No. 2:18-BK-20151-ER, ECF No. 3787 (Bankr. C.D. Cal. Dec. 9, 2019) (Verity

Order attached as Exhibit 3). The vacated decision has no legal effect. (See Ditto v.
Case 19-00730-5-JNC         Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                  Page 9 of
                                             40

                                                   9

McCurdy, 510 F. 3d 1070 (9th Cir. 2007) stating, “when a judgment has been set aside

pursuant to Rule 60(b), the case stands and as if that judgment had never occurred

in the first place. .”)1

        The Trustee also relies upon In re B.D.K. Health Management, Inc., No. 98-

00609-6B1, 1998 WL 34188241 (Bankr. M.D. Fla. Nov. 16, 1998). ECF No. 524 at 5

¶ 10. B.D.K. decided more than 20 years ago, has only been cited in one subsequent

reported decision. In that decision the court rejected and concluded that the

Medicare-provider relationship is an executory contract. See In re Vitalsigns

Homecare, Inc., 396 B.R. 232, 239 (Bankr. D. Mass. 2008).

Medicaid provider agreements are not statutory entitlements

        Defendant argues that the provider agreements are non-contractual statutory

entitlements. However, providers are not intended beneficiaries of the Federal-State

Medicaid Agreement but incidental beneficiaries at best. Armstrong v. Exceptional

Child Ctr., Inc., -- U.S. --, 135 S. Ct. 1378, 1387 (2015) The Medicaid agreement is for

the benefit of the infirm rather than for the benefit of the providers themselves. Id.

An entitlement is not transferrable as it is unique to the person who is entitled. Again,

the beneficiary is the entitled recipient.

        Were this Court to hold that the provider agreement could be characterized as

a “statutory entitlement” and “transferrable”, there would still be no right to sell “free



1
 See 47 Am.Jur.2d Judgments § 714 (2006) (“When a judgment has been rendered and later set
aside or vacated, the matter stands precisely as if there had been no judgment. The vacated
judgment lacks force or effect and places the parties in the position they occupied before entry of the
judgment.”) (citations omitted).
Case 19-00730-5-JNC    Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44       Page 10 of
                                        40

                                           10

 and clear” under the regulations and statutes that govern the agreement. The debtor

 would be required to transfer pursuant to CHOW regulations and requirements of

 the agreement as identified below, including successor liability.

 The Provider must comply with the Medicaid laws, regulations and agreement

        Critical access hospitals like Washington County are paid in advance based

 upon individual estimated costs. Payment is adjusted once a provider reports actual

 costs via the cost report, and the agency conducts an audit. The State must account

 for all overpayments in this complex system of paying all hospitals for the Medicaid

 care to beneficiaries. A provider may challenge a payment determination made by the

 Medicaid program through the applicable administrative appeal process. 10A NCAC

 22J.


        By choosing to enter into a Medicaid provider agreement with NCDHHS, the

 provider agrees to subject itself to the applicable Medicaid laws. Per the agreement,

 the provider agrees to adhere to the criteria that govern Medicaid billing. In return,

 NCDHHS agrees to pay the provider for healthcare services delivered to Medicaid

 beneficiaries, in accordance with the terms of Medicaid law.


        While provider agreements cannot be transferred like an asset “free and clear”

 of successor liability, they can be assigned under a proper CHOW application process.

 Once assigned, the new owner gets the benefit of immediate payments for services

 rendered but also accepts the liability for Medicaid overpayments that were made to

 the assignor. Cedar Hill Manor, L.L.C. v. Department of Social Services, Division of

 Medial Services 145 S.W. 3d 447, 454 (Mo App. W.D. 2004) If the new owner does not
Case 19-00730-5-JNC     Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44         Page 11 of
                                         40

                                            11

 wish to accept the liability of the previous owner, it may apply for a new provider

 number and provider agreement. The new purchaser is not required to take an

 assignment of the previous operator’s existing Medicaid agreement. U.S. v. Vernon

 Home Health, Inc., 21 F3d 693, 696 (5th Cir. 2994)

 NCDHHS may recoup Medicaid overpayments from the debtor or its successor

       To allow the purchaser to take over the current provider agreement, free and

 clear of claims would be to deny NCDHHS the Right of Recoupment. This inequitable

 transfer would allow a purchaser the benefit of his predecessor in interest receiving

 payments under the estimation program but not paying back their share of the

 overestimation. NCDHHS’s right of recoupment is a defense to payment. Recoupment

 is not a concept included in the bankruptcy code. It is different from the right of setoff

 under 11 U.S.C. §553. Unlike setoff, a recoupment arises out of the same transaction

 rather than different transactions included in 11 U.S.C. §553.

       Federal Bankruptcy Courts have consistently held that the Medicaid payment

 scheme which allows payment and recoupment of claims all arise from one

 transaction. Medicaid reimbursement payments issued to a provider are a single

 ongoing transaction of up-front estimated payments that are subject to later

 accounting and adjustment. In re Dist Memorial Hosp. of Southwestern North

 Carolina, Inc. 297 B.R. 451, 455 (2002); U.S. v. Consumer Health Servs. Of America,

 108 F.3d 390, 394-96 (D.C. Cir. 1997); In re Powell 284 B.R. 573 (Bankr. D. Md. 2002)

 Recoupment of pre-petition and post-petition overpayments to a bankrupt provider is

 allowed. Id. The recovery for overpayments from future disbursements is explicitly
Case 19-00730-5-JNC    Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44       Page 12 of
                                        40

                                          12

 called for in the federal regulation and in State statute. 42 U.S.C. §1396(b)(d); 42

 C.F.R. § 447.30 (2002); N.C.G.S. § 108C-5. The State’s right of recoupment is inherent

 within the structure of the provider agreement and should not be dismissed.

                                      CONCLUSION

       For the foregoing reasons, NCDHHS respectfully asserts that the Trustee’s

 motion (DKT No. 519) should be denied insofar as the motion purports to treat any

 Debtor’s Medicaid provider agreement with NCDHHS in a manner inconsistent with

 Medicaid law.
Case 19-00730-5-JNC         Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44              Page 13 of
                                             40

                                                 13




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

  IN RE:                                               )
                                                       )        CASE NO: 19-00730-5-JNC
  CAH ACQUISITION COMPANY #1, LLC                      )
  d/b/a WASHINGTON COUNTY HOSPITAL                     )        CHAPTER 7
                                                       )
                        Debtor.                        )
  _______________________________________

                                 CERTIFICATE OF SERVICE

        I, Katherine M. McCraw, Assistant Attorney General with the North Carolina Department
 of Justice, hereby certify that the foregoing OBJECTION OF THE NORTH CAROLINA
 DEPARTMENT OF HEALTH AND HUMAN SERVICES TO TRUSTEE’S
 MOTION FOR (I) AN ORDER (A) ESTABLISHING BIDDING PROCEDURES,
 (B) APPROVING STALKING HORSE BIDDER, (C) APPROVING FORM AND
 MANNER OF NOTICES, (D) SCHEDULING HEARING TO CONSIDER
 FINAL APPROVAL OF SALE AND TREATMENT OF EXECUTORY
 CONTRACTS AND UNEXPIRED LEASES, AND (E) GRANTING RELATED
 RELIEF; AND (II) AN ORDER (A) APPROVING SALE FREE AND CLEAR OF
 LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING
 ASSUMPTION             AND       ASSIGNMENT               OF    CERTAIN           EXECUTORY
 CONTRACTS AND UNEXPIRED LEASES, AND (C) GRANTING RELATED
 RELIEF has been electronically filed with the Clerk of the Court using the CM/ECF
 system and served by either electronic notification of such filing to all CM/ECF
 participants or by depositing the same in the United States mail, postage paid, and addressed to the
 following parties below:

        CAH Acquisition Company #1, LLC
        958 US Highway 64 East
        Plymouth, NC 28962
Case 19-00730-5-JNC       Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44        Page 14 of
                                           40

                                               14

        Marjorie K. Lynch
        Bankruptcy Administrator
        434 Fayetteville Street, Suite 640
        Raleigh, NC 27601

        Thomas W. Waldrep, Jr.
        U.S. Bankruptcy Administrator’s Office
        (via ECF service)

        Rayford K. Adams, III
        (via ECF service)

  This the 20th day of December, 2019.

                                             /s/ Katherine M. McCraw
                                             Katherine M. McCraw
                                             Assistant Attorney General
                                             N.C. State Bar No. 15974
                                             N.C. Department of Justice
                                             Post Office Box 629
                                             Raleigh, North Carolina 27602-0629
                                             Telephone: (919) 716-6577
                                             Facsimile: (919) 716-6758
                                             kmccraw@ncdoj.gov
                                             Counsel for NC DHHS/DHB
      Case
       Case19-00730-5-JNC
            19-00730-5-JNC Doc  60773 Filed
                            Claim            12/20/19
                                         Filed 07/17/19Entered
                                                         Desc 12/20/19 13:26:44 Page
                                                               Main Document      Page  153 of
                                                                                     1 of
                                                40
 F ill in t h i s i n f o r m a t i o n t o i d e n t i f y t h e c a s e :                                    P 'l'n a l
                                                                                                                                          F IL E D
 D ebtor 1 CAH Acquisition C om pany #1, LLC d/b/a W ashington County
                                                                                                                                   U.S. Bankruptcy Court
 Hospital________________________ ________________________________                                                            Eastern District of North Carolina
 D ebtor 2
                                                                                                                                          7/17/2019
 (fipntiftA if filing)
 United States Bankruptcy Court__ E a s te rn D is tric t p f N o rth C a ro lin a                                               Stephanie J. Butler, Clerk
 C ase number: 1 9 -00 7 3 0


O fficial Form 410
P ro o f o f Claim                                                                                                                                             12/15

Read the instructions before filling out this form. This form is fo r making a claim fo r payment in a bankruptcy case. Do not use this form to
make a request fo r payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitied to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the ciaim, such as promissory notes, purchase orders, invoices, itemized statements o f running accounts, contracts, judgments,
mortgages, and security agreements. Do n o t send o rig in a l docum ents; they may be destroyed after scanning, if the documents are not avaiiable,
expiain in an attachment.


A person who fiies a frauduient claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152,157, and 3571.


Fill in all the information about the claim as o f the date the case was filed. That date is on the notice o f bankruptcy (Form 309) that you received.


              Id e n tify th e C la im

1 .W ho is th e c u rre n t           NC Department of Health and Human Services, DHB
   c re d ito r?
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor                 DHHS


2.H as th is c la im been                0      No
  a c q u ire d fro m                    □      Yes. From w hom ?
  s o m e o n e e lse ?

3. W h e re s h o u ld n o tic e s       Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
   a nd p a y m e n ts to th e                                                                          different)
   c re d ito r be s e n t?              NC Department of Health and Human Services,                    NC DHHS Controller's Office
                                         DHB
   Federal Rule o f                                                                                     Name
   Bankruptcy Procedure                  Name
   (FRBP) 2002(g)
                                         c/o Katherine McCraw                                           2022 Mail Service Center
                                         NC Department of Justice
                                         PO Box 629
                                         Raleigh, NC 27602                                              Raleigh, NC 27699
                                         Contact phone ,            9 1 9 -7 1 6 -6 5 7 7               Contact p h o n e __________________________

                                         Contact email _        km ccraw@ ncdoi.aov                     Contact e m a il___________________________

                                         Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.D oes th is c la im am e n d           □      No
  o n e a lre a d y file d ?             IS     Yes. Claim number on court claims registry (if known)        73               Filed on     07/16/2019

                                                                                                                                           MM / n n / YYYY
5.D o y o u k n o w i f a n y o n e      0      No
  e ls e has file d a p ro o f           □      Yes. W ho m ade the earlier filing?
  o f c la im fo r th is c la im ?

Official Form 410                                                              P roof o f Claim                                                  page 1
                                                                                                                            EXHIBIT
  Case
    ase19-00730-5-JNC
         19-00730-5-JNC Doc               Claim 60773 Filed  Filed12/20/19
                                                                     07/17/19Entered Desc Main12/20/19 13:26:44 Page
                                                                                                   Document       Page  163 of
                                                                                                                     2 of
P
art2                                                                    40
   :G ive In fo rm a tio n A b o u t th e C la im a s o f th e D ate th e C ase W a s F ile d
6.Do y o u have a n y                  □       No
  n u m b e r y o u u se to                    Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:                     8494
  id e n tify th e d e b to r?


7.H0W much is the                                313409.10                          D oes th is a m o u n t in c lu d e in te re s t o r o th e r c h a rg e s ?
  claim?                                                                            0 No
                                                                                    □ Yes. Attach statem ent item izing interest, fees, expenses, or
                                                                                       other charges required by B ankruptcy Rule 3001(c)(2)(A).

8.W h a t is th e b a s is o f         Examples: G oods sold, money loaned, lease, services perform ed, personal injury o r wrongful
  th e c la im ?                       death, o r credit card. Attach redacted copies o f any docum ents supporting the claim required by
                                       B ankruptcy Rule 3001(c).
                                       Lim it disclosing inform ation that is entitled to privacy, such as healthcare information.

                                           M edicaid O verpaym ent - See attached


9. Is a ll o r p a rt o f th e         SI No
   c la im s e c u re d ?              □ Yes. The claim is secured by a lien on property.
                                           N a tu re o f p ro p e rty :
                                            □ Real estate.         If the claim is secured by the debtor's principal residence, file a Mortgage
                                                                   Proof o f Claim Attachment (O fficial Form 4 1 0 -A ) w ith this Proof of Claim.
                                            □ M otor vehicle
                                            □ Other. Describe:



                                                B a s is fo r p e rfe c tio n :

                                                Attach redacted copies o f docum ents, if any, that show evidence o f perfection o f a security
                                                interest (for example, a mortgage, lien, certificate o f title, financing statement, or other
                                                docum ent th a t shows the lien has been filed or recorded.)

                                                V a lu e o f p ro p e rty :                   $
                                                A m o u n t o f th e c la im th a t is
                                                s e c u re d :
                                                A m o u n t o f th e c la im th a t is                                               (The sum o f the secured and
                                                u n s e c u re d :                                                                  -unsecured am ounts should
                                                                                                                                     match the am ount in line 7.)


                                                A m o u n t n e c e s s a ry to c u re a n y d e fa u lt as o f th e    $
                                                d a te o f th e p e titio n :                                           —


                                                A n n u a l In te re s t R ate (when case w as filed)                                %

                                                □      Fixed
                                                □      Variable
10.1s th is c la im base d o n             B    No
   a le a se ?                             □    Yes. A m o u n t n e c e s s a ry to c u re a n y d e fa u lt as o f th e d a te o f th e p e titio n . $



11 .Is th is c la im s u b je c t to       □    No
    a rig h t o f s e to ff?               0    Yes. Identify the property:                      $18,579.00 - 2019 DSH U pper Paym ent Lim it
                                                                                               Plan




Official Form 410                                                                 P roof of Claim                                                      page?
   Case
    Case19-00730-5-JNC
         19-00730-5-JNC Doc 60773 Filed
                         Claim           12/20/19
                                     Filed 07/17/19Entered
                                                      Desc 12/20/19 13:26:44 Page
                                                           Main Document       Page 173of
                                                                                  3 of
                                            40
12.1s all or part o f the claim Q       No
   entitled to priority under   r-i                                                                                         Amount entitied to priority
   11 U.S.C. 6 S07tai?_________ __      Yes. Check all that apply.

   A claim may be partly               □ D om estic support obligations (including alim ony and child support) $
   priority and partly                   under 11 U.S.C. § 507(a)(1 )(A) o r (a)(1 )(B).                       —
   nonpriority. For example,
   in some categories, the             □ Up to $3,025* o f deposits tow ard purchase, lease, o r rental o f                $
   lawl im its the am ount               property o r services fo r personal, fam ily, or household use. 11                —
   entitled to priority.                 U.S.C. § 507(a)(7).
                                       □ W ages, salaries, o r com m issions (up to $13,650*) earned w ithin                $
                                         180 days before the bankruptcy petition is filed o r the debtor's                  —
                                         business ends, w hichever is earlier. 11 U.S.C. § 507(a)(4).
                                       □ Taxes o r penalties owed to governm ental units. 11 U.S.C. §                       $
                                         507(a)(8).                                                                         —

                                       □ C ontributions to an em ployee benefit plan. 11 U.S.C. § 507(a)(5).                $


                                       □ Other. Specify subsection o f 11 U.S.C. § 507(a)(_) th a t applies                 $


                                       * Amounts are subject to adjustment on 4/1/19 and every 3 years after that for cases begun on or after the date
                                       of adjustment.

         Sign Below
The person completing          C heck the appropriate box;
this proof o f claim must
sign and date It. FRBP         □       I am the creditor.
9011(b).
                               0       I am the creditor's attorney o r authorized agent.
If you file this claim
electronically, FRBP           □       I am the trustee, or the debtor, o r th e ir authorized agent. B ankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules
                               □       I am a guarantor, surety, endorser, o r other codebtor. B ankruptcy Rule 3005.
specifying what a signature    1 understand that an authorized signature on this Proof o f Claim serves as an acknowledgment that when calculating
                               the amount o f the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a           I have examined the information in this Proof of Claim and have a reasonable belief that the Information Is true
fraudulent claim could be      and correct.
fined up to $500,000,
imprisoned fo r up to 5        I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§152,157 and
3571.
                               Executed on date                 7/17/2019

                                                                M M / D D / YYYY



                               Is/ Katherine M. McCraw

                               Signature

                               Print the nam e o f the person w ho is com pleting and signing this claim:

                               Nam e                                        Katherine M. McCraw

                                                                          First name       Middle name        Last name
                               Title                                        Assistant Attorney General

                               C om pany                                    North Carolina Department of Justice

                                                                          Identify the corporate servicer as the company if the authorized agent is a
                                                                          servicer
                               Address                                      P.O. Box 629

                                                                          Number Street
                                                                            Raleigh, NC 27602

                                                                          City State ZIP Code
                               C ontact phone             919-716-6577                        Email         kmccraw@ncdoj.gov

Official Form 410                                                     P roof o f Claim                                                page 3
Case 19-00730-5-JNC       Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44              Page 18 of
                                           40



                                  Attachment to Proof of Claim


 Debtor:        CAH Acquisition Company #1 d/b/a Washington County Hospital- Chapter 11
                Bankruptcy 19-020730-5-JNC
 Creditor:      NC Dept, of Health and Human Services
                Division of Health Benefits


        This claim is filed by the North Carolina Department of Health and Human Services,
 Division of Health Benefits (“DHB”) as the result of field audits of Medicaid cost reports and
 overpayments identified by the above-named Debtor. The following audits resulted in money
 being owed to DHB from the Debtor as a result of overpayments to the Debtor:
           1.   Audit for FYE September 30. 2012. On January 15, 2019, pursuant to an
                administrative audit of a cost report that was submitted to DHB by the Debtor, it
                was determined by the agency that the overpayment amount due the Medicaid
                Program from the Debtor is $44,885.60 ($38,010.00 principal plus $3,801.00
                penalty plus $3,074.60 interest). A copy of the Notice of Program Reimbursement
                is attached hereto as Exhibit A.
           2.   Audit for FYE September 30. 2016. On February 2019, pursuant to an
                administrative audit of a cost report that was submitted to DHB by the Debtor, it
                was determined by the agency that the overpayment amount due the Medicaid
                Program from the Debtor is $96,696.00 ($95,837.00 owed by Debtor to Medicaid
                plus $859.00 owed by Debtor to DHB for NC Health Choice). A copy of the Notice
                of Program Reimbursement is attached hereto as Exhibit B.
           3.   Audit for FYE September 30.2017. On April 3,2018, pursuant to an administrative
                audit of a cost report that was submitted to DHB by the Debtor, it was determined
                by the agency that the overpayment amount due the Medicaid Program from the
                Debtor was $243,147.00. The Debtor requested an Extended Repayment Plan
                (“ERP”) on this cost report due to its operating cashflow constraints at that time.
                NC Department of Health and Human Services approved the repayment plan and
                Matt Slack, Corporate Controller, accepted the repayment plan on behalf of the
                hospital. The first monthly payment started July, 2018. The current balance is
                $171,827.05. A copy of the Notice of Program Reimbursement is attached hereto
                as Exhibit C.
           4.   An account summary of underpayment and overpayments identified by DHB
                Program Integrity attached hereto as Exhibit D showing the balance due to the
                Medicaid Program from the Debtor is $12,820.95.
        These amounts are subject to additional adjustments as determined by further post-petition
 review by the agency of the audits in question. In addition, this Provider failed to file their
Case 19-00730-5-JNC        Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                Page 19 of
                                            40



 9/30/2019 Medicaid Cost report due on 2/28/19. Provider may have been overpaid depending on
 the results of the cost report and any DHB audit of said report.
         This claim is filed by DHB in the alternative to its position that the amounts owed to it
 constitute cure amounts which are subject to repayment pursuant to 11 U.S.C. 365 or which
 otherwise are subject to full recoupment in equity. By filing this Proof of Claim, DHB does not
 intend thereby waive and it hereby expressly reserves its right to assert these or other interests in
 the alternative as allowed by law or equity.
Case 19-00730-5-JNC                Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                                 Page 20 of
                                                    40

                                                                                                                                        s‘ V '9 ‘ f


                  NC D EPAR TM EN T OF                          ROY CO O PER      • Governor
                  HEALTH A N D                                  M AN D Y CO HEN, MD, MPH         • Secretary
                  HUMAN SERVICES                                L A K E T H A M. M ILLE R   • Controller
                                                                                                                   \JyO




    January 15, 2019


    Mr. Eric A. Kemper, CPA
    Washington County Hospital                                                          f u «              4   1 ^        i
    Attn: Mr. Kemper
    155 East Broad Street Suite 2 100                                  p j%                                                     ^       b\ ' <
    Columbus, OH 43215-3609                                                                                                         f        X f
                                                                           N r M                                                         T       ^

    Re:          Account # 340I314/II240I8494/FYE September 30,2012 Hospital Cost Settlement Field Audit                                     y
    Dear Provider:

    Records of the Department of Health and Human Services, Office of the Controller indicate your Medicaid account,
    provider number 3401314/1124018494 was due on July 01,2017, and is now past due. The current balance due in the
    amount of $44,505.50 includes the principal, a 10% penalty on the principal amount due and interest accrued at 6%
    annually (.5 % per month).

    The North Carolina General Assembly has defined in law (NC G.S. 147-86.23) interest and penalties shall be charged
    on all past due accounts from the due date until the date payment is received. Consistent with NC G.S. 105.241.21, this
    law requires State agencies to assess interest charges at a rate set semi-annually by the Department of Revenue and
    impose a one-time penalty of 10% on all past due accounts.

    We will initiate recoupment of funds from your Medicaid claims on the next available check write; however, if you are
    not filing claims, please send your payment in full payable to the Division of Health Benefits - NC Medicaid to the
    address below:
                                               NC DHHS Controller’s Office
                                               2022 Mail Service Center
                                                Raleigh, NC 27699-2022

    We will continue to assess interest on your account at the current annual rate of 6% (.5 % per month) until your account
    is paid in full. Additionally, the Office of State Controller’s Accounts Receivable policy requires the Department to
    refer accounts more than sixty (60) days past due to the Attorney General’s Office or a collection agency.

    If payment has been made prior to receipt of this letter, please disregard this notice. If you have any questions, please
    call Donna Deans at (919) 527-6213 or Dan Parker at (919) 527-6217.                                                    U

    Sincerely,      /T               /


              :t. Branch Head
    Accounts Receivable-Medicaid
                                                                                                                                          Y
                                                                                                               ^     n C A iy /! '
                                                                                                               r     < "v V




                         NC DEPARTMENT OF HEALTH AND HUMAN SERVICES • OFFICE OF THE CONTROLLJ
                                  LOCATION: 1050 Umstead Drive, Spruill Annex, Raleigh, NC 27603                              EXHIBIT
                                                2022 Mail Service Center, Raleigh, NC 27699-2022
                                  MAILING ADDRESS:
                                    www.ncdhhs.gov/control • TEL: 919-527-6205 • f a x ; 919-733-1036
                                         AN EQUAL OPPORTUNITY / AFFIRMATIVE ACTION EMPLOYER
Case 19-00730-5-JNC                              Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                                                          Page 21 of
                                                                  40


                                                                                                                                                  f
                                                                                                                                         ‘ ^ r°

                                                                                                                          vV              K A                . •

                                                                                                                      r\%

                                           Dr i’ARTMI-lNTOI H i AI.TII AND I ll MAN Sl.RMCl S                                                                         -      <0
                                                  D ivision oi; M i-.d ica i . A ssistanci :
                                                                                                                                                                      A
   Ri     ( ( ini'i K
   «r-.' }K\<ri;                                                                                                                                         =     C u iit \ . M l), M i 'l l


                                                                                                                                                                   1) u i ku i; \i;ii


                                                                                      M a\ M . ) o r ,
                                                                                                                                          ( I R i II II l>"
                                                                                                                                         7(IM IS20(l(IO (lf)'1>3l)(l5,S
   Vlr. I n c ,A. Kompct, ( l ’ \
   1' s l.iisi liroail Sired
  Si. Me 2100
                   ()l I a,),: I 5-,'00o




   Siibjed: Keeoaskleialioo Kev lew Kc(|iieo                 ('In s iiiT l.c lte i'
             \V a \liiiieion C o iitm ||o>piial
             N l’ l • I I240IS40-I
             I V I ■ Sepiemhci 30, 201.''

  Dear' Mr. Kenrpei'.


  I he proviiler liMcd above prev ioiivlv MihmiUed a Reeoilekier-alioii Kevieu in a Icucr daleil Ma\ ” '01 s n u i                         .ih v x r r, •
  ol Xkxiicul Assisiance          un Iimi.» a '^ni<           o             • i                          .          ■ *" " •'* i*nvi     usu b) N( f)A h io ii
         D M A scm -tn iL'kimu! ‘       -m t ' ’ ]\ " Uc,tksl,,1V                                 rvconsuior.ilion delorminaiion lor I ^ [ ,'!0i2 On luno
              •         '* k       -L ,K    or 10 rcT,’llsll,t' r:ltlo n '■'■'‘ ii'e v l.lo \o in -uflice. DVIA letlei d ried Seni ■mh n s i k          r ' '




 Accordirielv Oils id le r ser vos as o llreial nolilrealion the request lor the pcrr,.d as noted above is em-sid,.,--I ■■/ !        i
 A ilm n iisiia tive Conterenee w ill m i| be seheiliiled,                             1      iro aivove is eor,sideiea (/< « « / . the.vio.v an


  I ,vou have any qiiesiions aboiii this Id le r, please eoinaei me at (OlO, SI 1-ol.s.i oi- via email at \ i;.




                                                                       Susan Uiyan
                                                                      A d n iin isiia live I le.irinjis i )nieei
 Ce. Sam I an jin
     ■lim I kiuei's




                                                                         \U W \ . \ i i)lllls .(,r IV
                                                              14 I dIO -Xs.v.lSdO • I \ \ 0 1 0 -7 ',’,.(>00',
                                        I'll, -vnos: 101 Bi \iu D k iv i, • , \ i. vMs Bi r K is ., • |< vi l ion. N( '- ’(.ot
                                      M VII IS.,, A u d io ss : 2i)0l \ l vr, Sr k vu i (, i m , k . r x. .     \ X: 2 Mr o o . ' n 0 i
                                                A s l i . 'l VI Oner IK ;■i o n %       \ l l :R\I v ! IVI .A; 11, i M m i ., , ,v l k
    Case 19-00730-5-JNC                Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                     Page 22 of
                                                        40




                                                                                                                        \
                                N orth Carolina D epartm ent of H ealth and H um an Services
                                                   Office of the Controller

    Pat McCrory                                                                                                     Aldona Z. Wos, M.D.
                                                                                                    /^ \ s S          Ambassador (Ret.)
    Governor
                                                                                                                        Secretary DHHS
                                                                                                                       Laketha M, Miller
                                                                                                                              Controller
           August 13,2015

           Washington County Hospital
           Attn: Ms. Melanie Perry
           958 US Hwy 64 E
           Plymouth, NC 27962-9216

           Re:      Account# 3401314/1124018494 FYE September 30,2012 Hospital Cost Settlement Field Audit

           Dear Provider:

           Records of the Department of Health and Human Services, Officer of the Controller indicate as of today’s date your
           Medicaid account, provider number 3401314/1124018494, is past due. The balance on your account, in the amount
           of$ 41,811.00 was due on August 6,2015.

           The North Carolina General Assembly has defined in law (NC G.S. 147-86.23) interest and penalties shall be
           charged on all past due accounts from the due date until the date payment is received. Consistent with NC G.S.
           105.241.21, this law requires State agencies to assess interest charges at a rate set semi-annually by the Department
           of Revenue and impose a one time penalty of 10% on all past due accounts. The balance due includes the principal,
           a 10% penalty on the principal amount due, and interest accrued at 5% annually (.417% per month).

           We will initiate recoupment of funds from your Medicaid claims on the next available check write; however if you
           are not filing claims, please send your payment in full payable to the NC DHHS Division of Medical Assistance to
           the address below:

                                                        NC DHHS Controller’s Office
                                                        Mail Service Center 2022
                                                        Raleigh, NC 27699-2022

            We will continue to assess interest on your account at the current annual rate of 5% (.417% per month) until your
            account is paid in full. Additionally, the Office of State Controller’s Accounts Receivable policy requires the
            Department to refer accounts more than sixty (60) days past due to the Attorney General’s Office or a collection
            agency.

            If payment has been made prior to receipt of this letter, please disregard this notice. If you have any questions
            please call Donna Deans at (919) 527-6213 or Dan Parker at (919) 527-6217.

            Sincerely,

              fc y tC L .
            Tina Pickett, Branch Head
            Accounts Receivable-Medical Assistance


                                              www.ncdhhs.gov • www.ncdhhs.gov/coatrol
                                                 Tel 919-527-6205 • Fax 919-733-1036
                                  Location: McBryde North, 1050 Umstead Drive • Raleigh, NC 27603
                                  Mailing Address: 2022 Mail Service Center • Raleigh, NC 27699-2022
o                                         An Equal Opportunity / Affirmative Action Employer
       Case 19-00730-5-JNC                     Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                                    Page 23 of
                                                                40


                                                                 At t a c h w e n t   a
                                                                      (O riginal)



 Type: Hospital Cost Settlement                     Statement o f Status For Settlement                               Status       FIELD




        Date:         5/6/201,5.                          FYE        ,9/30/2012_____

        Provider Name:                    WASHINGTON COUNTY HOSPITAL                                                                         “s-

        Provider Number:                  34-1314                                            NPI:       1124018494                           V

        DMA C.S. Account #:
                                                                                                        ATTACHMENT As                        'T*
                                                                              As Filed or                 Tentative or                Adjustment
                                                                       T en ta tive S ettlem ent          Field A u d it               Amount



.1 .    Allowable Reimbursement.                                 $           1,019,019              $       969,171            $       (49,848)

 2.     Am ount Received From Fiscal Agent.

                 V,                                              $            900,644               $       900,644            $              0

                                                                 $            118,375                        68,527                    (49,848)
             1


 3.     A D JU S T M E N T S -10% Witholding                                   11,838                          0                       (11,838)
        Tentative Settlement

 5,     Gross Am ount Due The Medicaid Program                   $                0                 $          0               $           38,010



 6.     Gross Am ount Due The Provider                           $            106,537               $       68,527             $              0



 7.     COST SETTLEidENT TRANSACTION HISTORY
                                                                                                                                                            r>s3
                                                                                                                                                            ca»
                          Num ber of             Date                       Item Number                     Amount                         Division         <-/1
                         Transactions                                                                                                _____
                               (1)                   6/12/2013       1209T52281AP                                  (123,948)
                               (2)                   6/17/2013       1209T52366PJ                                    17,411                              1
                                                                     CHECK PAID(CK#10578807)                                                            cr
                               (3)                    7/3/2013                                                      106,537
                               (4)
                               (6)                                                                                                                      >
                               (6)                                                                                                                      w
                               (7)
                               (8)                                                                                                                      o
                               (9)
                              (10)
                              (11)
                              (12)
                              (13)
                              (14)                                                                                                                      CD
                              (16)                                                                                                                      On
                              (16)                    5/6/2015       Adjustment                                     38,010


        Balance Due To / (From) The Medicaid Program                                                               . 38,010 ■
                                                                                 O'
                                                                                                               Approved:
                                                                                                    0)                 Date:
                                                                                                                                           J L r 'I y
 Financial Operations                                                                                                                                              /V   X>-
 DMA-4088a 9/90
Case 19-00730-5-JNC                     Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                              Page 24 of
                                                         40




                    NC D EPARTM EN T OF
                                                                       ROY CO O PER • G overnor
                    HEALTH A N D
                                                                       M ANDY CO HEN, MD, M PH • Secretary
                    HUMAN SERVICES
                    D iv is io n o f H e a lth B e n e fits            DAVE RICHARD • Deputy Secretary, NC Medicaid




                                                              February 21, 2019


  Arnett Carbis Toothman, LLP
  Attn; Keith Hutcheson
  101 W ashington S treet East
  Charleston, W V 25301

                                                              RE; Hospital NPR - Field Audit
                                                              Provider; W ashington County Hospital
                                                              Provider#; 34-1314 / NPI #; 1124018494
                                                              FYE; September 30, 2016

  Dear Mr. Hutcheson;

 In accordance with 42 CFR 405.1803, this is your North Carolina Medicaid Notice o f Program Reimbursement fo r the
 above provider’s Medicaid cost report with fiscai period ended Septem ber 30, 2016 as determined after field audit. The
 adjustment report and revised scheduies which are included reflect individual adjustm ents and citations o f applicable
 law, regulation, and general instruction used as a basis for these adjustments.

  Pursuant to Subchapter 22J o f Title 10A o f the North Carolina Adm inistrative Code, if you are dissatisfied with our
  determination o f the am ount o f program reimbursem ent you have the right to request a Reconsideration Review within
  thirty (30) calendar days from the date o f this letter. The request fo r a Reconsideration Review m ust be in writing and
  signed by you or your appointed representative. The request m ust state your specific dissatisfaction with the
  reimbursement determination. Your request should be addressed to Ms. Phyllis Freeman, Hearings Office, Program
  Integrity, Division o f Health Benefits, 2501 Mail Service Center, Raleigh, NC 27699-2501. O r pursuant to G.S. §150B-
 23(a), you have sixty (60) calendar days from the date o f this letter (if you do not request a Reconsideration Review) to
 file a contested case petition with the O ffice o f Administrative Hearings (OAH). Petition form s are available on the OAH
 website at http;//w w w .ncoah.com /form s.htm l. There may be a fee associated with a petition at OAH. If you have
 questions about the OAH appeal process or the filing fee, OAH can be reached directiy at (919) 431-3000. You m ust file
 contested case petition form s with the O ffice o f Administrative Hearings, either in person at 1711 New Hope Church
 Road, Raleigh, NC 27609, by mail at 6714 Mail Service Center, Raleigh, NC 27699-6714 o r via facsimile or electronic
 transmission in accordance with 26 NCAC 03.0101(c) and mail a copy to Legal Counsel, NC Department o f Health and
 Human Services, 101 Blair Drive, Raleigh, NC 27603.

 If the provider does not request a Reconsideration Review within thirty (30) days o f this letter or does not file a
 contested case petition within sixty (60) days o f this letter, the overpaym ent determination (if any) identified by this letter
 shall become final.

The enclosed Attachm ent A sum m arizes the settlement. If Line 7 o f the Attachm ent A indicates an overpayment
amount due the Medicaid Program, please rem it that amount with a copy o f the Attachm ent A to; DHHS Office o f the
Controller, Accounts Receivable-Health Benefits, 2022 Mail Service Center, Raleigh, North Carolina 27699-2022 in
accordance with N.C.G.S §105.241.21 and as required by N C




                                                                  NC MEDICAID
                      NC DEPARTMENT OF HEALTH AND HUMAN SERVICES • DIVISION OF HEALTH BENEFITS
                                    LOCATION:  820 South Boylan Avenue - McBryde South, Raleigh NC 27603                   e x h ib it
                                       MAILING ADDRESS; 2501 Mail Service Center, Raleigh NC 27699-2501
                                            wwfw.ncdhhs.gov • t e l 919-527-7160 • FAX: 919-716-0600
                                               AN EQUAL OPPORTUNITY / AFFIRMATIVE ACTION EMPLOYER
Case 19-00730-5-JNC             Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                              Page 25 of
                                                 40




  Provider; W ashington County Hospital
  P rovider#: 34-1314 / NPI #; 1124018494
  FYE: September 30, 2016

 G.S. §147-86.23, a late penalty w ill be assessed, and monthly interest will begin to accrue thirty (30) days from the date
 this overpaym ent becomes final. In accordance with such authority, if this letter reflects a
 revision o f a previously determined settlem ent amount, penalties and interest shall be recalculated on the revised
 settlem ent am ount and interest will be charged from the original due date o f the account.
 Payment plans can be requested by contacting the DHB Budget M anagem ent Office at (919) 855-4140. Payment plans,
 if approved may not exceed 24 months. Please contact DHB Budget Management Office fo r payment plan qualification
 requirements.

 PLEASE NOTE: The Departm ent is not required to approve requests fo r paym ent plans.

 If Line 7 indicates an am ount due to your facility, payment fo r this am ount will be forthcoming. For questions regarding
 payments call Donna Deans, DHHS Controller's Office at (919) 527-6213.


                                                            Sincerely,




                                                             ames B. Flowers
                                                            Associate Director o f Provider A udit
                                                            DHB A udit

 cc: Donna Deans




                                                        NC MEDICAID
                    NC DEPARTMENT OF HEALTH AND HUMAN SERVICES            DIVISION OF HEALTH BENEFITS
Case 19-00730-5-JNC                     Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                                                   Page 26 of
                                                         40


                                                               ATTACHMENTA
                                                    (Original)                                                                  NPI:    1124018494

  Type: Hospital Cost Settlement               Statement of Status For Settlement                                     Status:                Field A udit




         Date:         2/19/19                            FYE       9/30/16
                                                                                  ~m r                             ■; 5 1                       01330
         Provider Name:

         Provider Number                 34-1314

         DMA C.S. Account #:
                                                                                                     ATTACHMENT A 'i
                                                                                                                                            Adjustm ent
                                                                           As Filed                       Field A u d it                      Amount


  1.     Allowable Reimbursement.                                $ ____ 894,206_____ $ _____805,133____ _ $                          ____ (89,073)




 2,     Amount Received From Fiscal Agent.                       $ ____1,105,842_____$             ____ 1,112,606_____ $             _____ 6,764

                                                                 $ ____ (211,636)......................... (307,473)........................... (95,837)


 3.     ADJUSTMENTS-10% Witholding
        Tentative Settlement

 4.     Gross Amount Due The Medicaid Program                    $ ____ 211,636_____ $                 _ 307,473                $             95,837


 5.     Gross Amount Due The Provider



 6.     COST SETTLEMENT TRANSACTION HISTORY

                          Number of            Date                     Item Number                        Amount                             Division
                         Transactions
                                 ( 1)              6/7/2017        1609T66926AR                                   211,636
                                 ( 2)   8/29/17 -12/12/17          RECOUPED                                      (211,636)
                                 (3)
                                 (4)
                                 (5)
                                 (6 )
                                 (7)
                                 (8)
                                 (9)
                             ( 10)
                             (11)
                             (12)
                            (13)
                            (14)
                            (15)
                            (16)                   2/19/2019      Adjustment                                       95,837


       Balance Due To / (From) The Medicaid Program                                                                95,837

                                                                                                           Approved by:


Financial Operations
                                                                                                                      Date:              ^ lU
DMA-4088a 9/90
 Case 19-00730-5-JNC                         Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                                       Page 27 of
                                                              40


                                                                   ATTACHMENT A
                                                                                                                            NPI: 1124018494

Type: NC HEALTH CHOICE                            Statement of Status For Title XXI Settlement
     Outpatient Hospital
                                                                                                                                    (Field Audit)

          Date:        02/19/2019                                         09/30/2016



          Provider Name:                  Washington County Hospital

          Provider Number;                34-1314
                                                                                    ■m i                         V51                       013 S 0 3
          DMA C .S . Account #:


                                                                                                       ATTACHMENT A'a



                                                                                                         Field Audit              Adjustment Amount


    1.   Allowable Reimbursement
                                                                                                   $             6,033        $                 (1,188)


    2.   Amount Received From Fiscal Agent                                        15,791           $            15,462       $                      (329)
         - Summary of Claims Paid b y Fiscal Agent
         - Rate Adjustment Payments

   3.    ADJUSTMENTS
                                                                                       0           $                    0    $


   4.    Gross Amount Due        NC HEALTH CHOICE       Program                   8,570            $             9,429       $                      859


   5.    Gross Amount Due The Provider
                                                                                       0           $                    0    $
           (Federal Portion to be Reimbursed}


   6.    COST SETTLEMENT TRANSACTION HISTORY

                    Number of
                   Transactions                     i                                  Item Number

                           (1)                  0 6 /0 7 /1 7       1609T66927HC                                                            $ 8,570
                           (2)         9 / 6 / 1 7 - 5 /2 2 /1 8    RECOUPED $ 6 1 9 4 .1 4                                                ($6,194)
                           (3)                 0 6 /0 7 /1 8        CK# 4461 REC'D $ 2 3 7 5 .8 6                                          ($2,376)
                           (4)
                         (5)
                         (6)
                         (7)
                         (8)

                         ( 9)
                        (10 )
                        (11)
                        (12)
                        (13)
                        (14)
                        US)
                        (16)                0 2 /1 9 /1 9          Adjustment from Line 4 or Line 5                                            $859

         Balance Due To / (Prom) The        NC HEALTH CHOICE Program                                           $859
                     Attention DHHS Controllers Office:
                  Payables are federal share only and must
                                                                                           Approved by:
                   be grossed up.   Receivables are whole
                   dollar amounta and are not grossed up.                                  Date:
    Case 19-00730-5-JNC                 Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                        Page 28 of
                                                         40

                                                                                                                    fix   ^o\         V

                     NC DEPARTM ENT OF                          RO Y CO O PE R • Governor
                     HEALTH A N D                               M A N D Y CO H EN , MD, MPH     • Secretary
                     HUMAN SERVICES                             L A K E T H A M. M ILLER   • Controller       \i(



       May 10,2018


       Washington County Hospital
       Attn: Administrator
       958 US Highway 64 E
       Plymouth, NC 27962-9216


       Re:          Account # 3401314/1124018494/FYE September 30.2017 Hospital Cost Settlement Cost Report As Filed

       Dear Provider;

       Records of the Department of Health and Human Services, Office of the Controller indicate your Medicaid account,
       provider number 3401314/1124018494 was due on May 3. 2018, and is now past due. The current balance due in the
       amount of $267,461.70 includes the principal, a 10% penalty on the principal amount due and interest accrued at 5%
       annually (.417% per month).

       The North Carolina General Assembly has defined in law (NC G.S. 147-86.23) interest and penalties shall be charged
       on all past due accounts from the due date until the date payment is received. Consistent with NC G.S. 105.241.21, this
       law requires State agencies to assess interest charges at a rate set semi-annually by the Department of Revenue and
       impose a one-time penalty of 10% on all past due accounts.

       We will initiate recoupment of funds from your Medicaid claims on the next available check write; however, if you are
       not filing claims, please send your payment in full payable to the NC DHHS Division of Medical Assistance to the
       address below:
                                                  NC DHHS Controller’s Office
                                                  2022 Mail Service Center
                                                  Raleigh, NC 27699-2022

       We will continue to assess interest on your account at the current annual rate of 5% (.417% per month) until your
       account is paid in full. Additionally, the Office of State Controller’s Accounts Receivable policy requires the
       Department to refer accounts more than sixty (60) days past due to the Attorney General’s Office or a collection agency.

       If payment has been made prior to receipt of this letter, please disregard this notice. If you have any questions, please
       call Donna Deans at (919) 527-6213 or Dan Parker at (919) 527-6217.


       T     " y'
                         O c/ < - Q 7
       Tina Pickett, Branch Head
       Accounts Receivable-Medical Assistance




                                                                                                                          EXHIBIT




                                             www.ncdhhs.gov • www.ncdhhs.gov/conuol
                                                Tel 919-527-6205 • Fax 919-733-1036
                                  Location: Spruill Annex, 1050 Umstead Drive • Raleigh, NC 27603
                                 Mailing Address: 2022 Mail Service Center • Raleigh,NC 27699-2022
o                                        An Equal Opportunity / Affirmative Action Employer
Case 19-00730-5-JNC                       Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                                              Page 29 of
                                                           40



                                                               ATTACHMENTA
                                                     (Original)                                                        NPi: .1124018494

                                                                                                                                                                       y
 Type: Hospital Cost Settlement                 Statement of Status For Settlement                          Status              As Filed


                                                                             T r7o'+
        Date:       4/2/18_______                           FYE         9/30/17           .                                                r.                n n

        Provider Name:                   Washington County Hospital
                                                                                              ZBIfl APR
                                                                                              *
                                                                                                        -1 A il: 21
                                                                                                      ___ ____________                -
                                                                                                                                           0 I 0 >10 8
                                                                                                                            X '. V '' ■'
        Provider Number:                 3401314_________                '                                                                          '   X

        DMA C.S. Account #:
                                                 ‘     -------- '                                 attachm ent   AV ;        S 22                               \
                                                                                                                  IfM ^ f i s t ^ t             s                  i
                                                                             As Filed             ______________1- •            ftmount         ^             ,|
                                                                                                                                                <           ; >'/

 1.     Allowable Reimbursement.                                    $        718,223_____ $




 2.     Amount Received From Fiscal Agent.                          $ ____ 961,370_____ $

                                                                    $ ____ (243,147)____


 3.     ADJUSTMENTS-10% Witholding                                      ____ 0____
        Tentative Settlement

 4.     Gross Amount Due The Medicaid Program                       $ ..........243,147   ' $


 8.    Grosp Amount Due The Provider                                $             0           $


 6-    CO^T SETTLEMENT TRANSACTION HISTORY

                         Number of                 Date                 Item Number                   Amount                    Division
                        Transactions
                            ............................................ _
                             (2)
                             (3)
                             (4)
                             (5)
                              6
                             ( )
                             (7)
                              8
                             ( )
                             (9)
                            (10)
                            ( 11)
                            ( 12)
                            (13)
                            (14)
                            (15)
                            (16)                      4/2/2018          Adjustment


        Balance Due To / (From) The Medicaid Program

                                                                                                         /Approved:

                                                                                                               Date:
 Financial Operations
 DMA'4088a 8/90




                                                                                                                        J 1
                                                                                                                       yi: 'Q
Case 19-00730-5-JNC                          Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                                    Page 30 of
                                                              40




                                                                                                 Supplemental Schedule
                                  3/6/2018                                                       NCDMA E-5.1 forCMS-2552-10
            Date Prepared:
                                                                                                   CAH - Medicaid
                                            CRITICAL ACCESS HOSPITALS
                          CALCULATION OF REIMBURSEMENT SETTLEMENT - TITLE XIX (MEDICAID)

 PROVIDER NAME;                    IWasliingtoii County HospUal

 PROVIDER CCN:

 PROVIDER NPI                      11124018494

  LEVEL OF CARE / DPU                 ACUTE          PSYCH             REHAB
      (Check One)                                                                                                                                       O

  DPU COMPONENT CCN:

  DPU COMPONENT NPI:

                                                                                                       Total Period

            Medicaid Outpatient (From W/S D Part V, Line 200 (col 5 + col 6 + col 7)

            Less Medicaid Fee Schedule Laboratory Costs, calculated as follows:
  2a        Fee Schedule Lab Charges from PS&R                           823635.06
  2b        Multiplied by RCC from C Pt I, line 60, col. 9                 0,213681
                                                                                                                175,995 )
  2c        Calculated Fee Schedule Laboratory Costs

             Reimbursable Medicaid Outpatient Cost Excluding Laboratory                                        667,091
             (Line 1 minus Line 2)

  From the Medicaid PS&R Summary Type III and Type VII (After 10/1/2014 DOS) - Outpatient Paid Claims:

  4          Medicaid Outpatient Reimbursement                                                                  973,001
                                                                                                                   1,972
  5          3rd Party Outpatient Payments
                                                                                                                     87
  6          Outpatient Copayments
  7          Less : Fee Schedule Laboratory Reimbursement from PS&R                                              49,742

  8          Medicaid Outpatient Reimbursement Excluding Laboratory                                             925,319
             (Line 4 + Line 5 + Line 6 - Line 7 = Line 8)

  9          Balance Due Provider or (Medicaid Program) for Outpatient Services                                (258,228)
             (Line 3 minus Line 8)

   10.       Total Inpatient Medicaid Cost (Worksheet D-1, Part II, Line 49, Title XIX)                            511321                              V"
   From the Medicaid PS&R Summary Type I and Type VI (After I0/I/20I4 DOS) - Inpatient Paid Claims:                                          V     V

                                                                                                                36050.44
   11. Medicaid Inpatient Reimbursement
   12. 3rd Party Inpatient Payments
                                                                                                                           0
   13.  Inpatient Copayments
   14. Total Iirpatient Reimbursement (Line 11 + Line 12 + Line 13)                                             36050.44

   15.        Balance Due Provider or (Medicaid Program) for Iirpatient Services                                15081.56
              (Line 10 - Line 14)

      16.     Balance Due Provider (Medicaid Program) for All Services                                          (243,147)
              (Line 9 + Line 15)
              When the provider files a cost report indicating that an overpayment has occurred and a balance is due the Medicaid Program,
              FULL REFUND is to be remitted with the report. See the instruction page for mailing address

      Rev 9-2016
              NC H ealth Choice
Case 19-00730-5-JNC                        Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                       Page 31 of
                                                            40


                                                                                                                                   3/28/2019



Washington County Hospital
3401314/1124018494

Filed Bankruptcy 2/19/19

Cost Settlement FYE 9/30/1T Cost Report                 Total Due       Principal       Penalty       Interest

Cost Settlement FYE 9/30/17 Cost Report rac’d 4/3/18     243,147.00     243,147,00
                                                          24,314.70                      24,314.70
Penally
Interest Repayment Schedule June 2018 - February 2019      7.983.06                                     7.983.08
                                                         276,444.76      243,147.00      24,314.70      7,983.06
Total Due 6/30/17 Cost Report


                                                         (12,694.23)                    (12,694.23)                                       0.00
Recouped 7/3/18
                                                         (11,680.31)                    (11,620.47)        (69.84) June July Aug Int      0.00
Recouped 8/7/18
                                                          (8,871.61)      (5,931.83)                    (2,940.08) June July Aug Int      0.00
Recouped 9/6/18                                                                                                                           0.00
                                                          (2,808.40)      (1,875.91)                      (932.49) Sept Int
Recouped 9/11/18
                                                         (11,680.31)     (10,788.38)                      (891.93) Oct Ini                0.00
Recouped 10/10/18                                                                                                                         0.00
                                                         (11,680.31)     (10,829.11)                      (861.20) Nov Int
Recouped 11/6/18
                                                         (11,680.31)     (10,870.01)                      (810.30) Dec Ini                0.00
Recouped12/11/18                                                                                          (769.23) Jan Int                0.00
Recouped 1/3/19                                          (11.680.31)     (10,911.08)
                                                         (11.660.31)     (10,952.32)                      (727.99) Feb Int                0.00
Recouped 2/6/19
                                                           (2,849.33)     (2,849.33)                                                      0.00
Recouped 3/6/19
                                                           (6.311.98)      (6.311.98)                                                     0.00
Recouped 3/12/19
                                                         171,827.05      171,827.06           0.00           0.00
 Case 19-00730-5-JNC                                 Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44   Page 32 of
                                                                      40

  "D           in   o 00 00 CO          CM in
  c            N-   o       in o CM h- CD
  3            CD   d d in         iri
  53           G>   (/>     CN in       00 CO
   c           N.       N. T— o         ° l in
   0)                   T-“ TT co“ T-*'
TO E
   >.                   c/>    CO cn-       cn-
<u (0
   Q.
   u.
c 0)
<u >
T3 O
         c CD CM C   D CD CD       00       C35
                        T— o
         o iri iri dC3> T-*        'M- ■M; CM
         o h-  m    00  LO
                            'M-    d CO iri
                                   in CD
         E o       M* CM T“        CO o> o
        < cm'’ co^ crT 00*’ cd“    c\T co'^ co”
        •g CA CO c/> CO c/>        CO cn CO-
        'r o
        0.

               T3
               0>
               C O)
               0> C
               ■o
         (0 c       c QQ Q         Q     O     Q
        43
         -« re u- U. U.  U.        II.   II.   II.
        ■re
         *-< E ZO LL
                   Z Z
                      U.
                         Z
                         II.
                                   Z
                                   U.
                                         Z
                                         li.
                                               Z
                                               U.
        (0 >  «
             re    O) O)       O)o> O) o>
             a
             k "O C C          C C C c
            ■o oS :5  :5       :5 :5 :5 :5
             re
                   c c         c c c c
             c » 0) O           O O O <D
        o 3 u 0. 0.            a. Q. 0. a.


               00000033
                                         o     o
               >- >- >- >- >- >- >- >-
               z Z Z z z              z
               a. <CL Q<. <
               <             << < <
                          Q. Q. CL CL Q.
                                   ___ 5
              ooooooo
               O
               O
              O O O O O O O
            z z z z z z z z
         re o o o o o o o g
        g t 1 1 H H 1 1 b
        p CO CO CO CO CO CO CO CO
        ■>

           3 3333333
        g oO
             O O O O o a o
                   O O o o o
        o <
        ’ re
                   < < < < <
           X       X X X X X
        re < < < < < < < <
               o    O O     o o o o o
                    00 1-

         E
         3
        zre
         c

            o o
            o  o oCM oCM o
                         o oo C
                            o  OM C
                                  OM
            o  o  o  o   o     O  O
            o
            h)
             ~Co” 0
               T  o0 CoO V
                         o" a>
                            o oO> 0
                                  O0
                                                                                                   exhbtt
            O
            uO
             nC M 00 C O CM CO 'M
                                - T“
            C   D CO l
               CO    OOO
                       ) 5 00 500 C
                                  OD
            00 v  CM C
         oo CO o
               00 T0 Tm™o C
                  0—         O M- -MD
                                  C -
        zc o   CM        o  o
                            m  5
         c CO TC”
                Oo00 o
                     00 C "o
                         MM    00 o
                                  oo
            CM
         CD CO CD in  LO M" C
                            MM
                             " O
                               m  i n
        U T— T“ T—T—T“            T—

           CM CM oo 00 00 00 1^
           a> a>       T* T~ o o
        0) Oi a> 00 00 00 00 00 00
       SI CM CM CM CM CM CM CM CM
        E o   o O O O O o o
           o o O O O O O o
        3 ir*                   <cp—
              T" T” T”
       z      N-    h- 1^    1^ h-
       >—•                      T~
       Q_ in m m in in in m m
Case 19-00730-5-JNC                      Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                                  Page 33 of
                                                          40
                                                                                                                                                          Page1 of 6
                                                      NGTracks Provider firtrollm ent



                                                                Provider Enroi irent Form

  Eeferense Kumbfr                                                    Enrollment: Ty^e:                               O m Susmtned
  RVC4380BSDV                                                         O raanization                                   02A)2/2»17



  Oiganbatlen Namt;                                                    EIN:                                           NPI
  CAH Ac q u is it io n c o m p a n y i l l g                          611524473                                      >1124018434


  A Hss the jppiic»rrt.rnain*girt8 tmprbye«        6f j 5einl<i:a«« beeh e»hvictey of-a f«lo                 ad^diis»1fon tvilhh*td iin > f?fe>ny. pled no oontesHo
  a felony^ or entered into ispr^iai:       ibr a fefeny?: Mo
  B- Has the appItcant managhiSperTiplOyees, otninets, w agents wei had dssiplm*iy action t*en agdins1 any busmtss or p>crf«siona}liet»we held in
  (hfs crony othei st3te1or h s yB1ji license rs prcciice evei beeniresfrieted. reduBcdi, o» revoked in this or dny ottierstite ot been prgvio^ly found by a
  iicensSij. sertrfylsg, or professiotraistandards boai4'«rSjeii'^;tb hatve viBtatcdIhe standards or condHorts relatin>g to HeerKute oi certmeaflin 6r the
  qvarrty ofservides prsvided.orenteredintoaConsent Ocderssuedbya lifiinsir»H» certifying.or prnTessionai stand aids board iir.ajencY?r.8®
  tj. Has the appficant, manaping en^ploYees. crwners, oragents cverbeerr dented entdllment, beensuspended, excluded, terminated, or iovsluntanly
  wthdrawn frorn Medicate. Medicaid, or any other govemmetri ot pilvahi:heaMh oate orbeabh insuratic* program in aftys^4«, « been employed by a
  corporation, business, or professional association tharhas ever been Suspended. exc^ded. terrnfivated, or involuntarity withdrawn fromMedicare,
  Medicaidi cr any etfier goveinmerrt ei private heatth care or health k»Birance program in apry stated No
  O. Hk Ihe appEeent managlrraemplayees, BwnerS, oi agenfe. «ver had 5U5pemled payments from Mediceit or M*di,eakl in a n y ^ tt, ot been
  emptoyed try * crnporat»n. buscness. o.r professkinal asscoiaBon that ever hartsuspersded paymenls ftom Medioare ot Medicaidin atry. state'MIO
  E. Kas Ihe applicartpmanagmg etTtployecs. oviinets. ot aaettfe'i^ver had ciidrnonetary pehaltiB levied by Meifltare,            ot other.,3fete oi f etterai
  Aaency orPtogiam, bicludwgtfieDwision ttf Weaittt Se(vice RcguldtiBn{DHSR). even ifttie fifH!(s) liave been paid in futITr'Ho*i.
  F. DQ«s tlie appitcatTt rn^agmB,emplaYees1ownets. ot age'nh owe money to Medtcate or Medicaid that has not been paitT?; Ho
   G. Has the appitcarrt; mainaamp empiQyees, owners. or ageiTts eyer^been com/ictecl under fedeiai or state law of a criminal otfonse reiated to tt\&
   rregiect of ibuse of a patreirt in eonnectfon mtei ttie delrvery of arty healBi eare godds or s ervioesfrHo
   H. Has the applicant managing’employees^ owners, ai agerrts avsr.beon convicted undEi federaf or startetaw of a criminal offons6 retoting to tfie
   unlaiwful ttvanu{ai!hire. disriributi»rv. pr,escilptian. or tfispensing of a corTtrolted substanceTi Wo
   i. HaSIheiJpplrdarit Aanagitig.e^plbyeK WrrVers. Pr aaents ever heen cbnvkited of j»iVy:crm[rvaf of#ersse‘re!atfngtO’frauii. fte ft einl)e2zl4rnetrt br6aoh
   of fiduElairy responsibffity. or other tinaneial misoondutd?:lld
   J, Has the appfcant manafirig.enqitoyefcs. owners. ol agents evet beer fotind to bave.VioIated federalot stJrte larvs, tuJ*S; oi iegu3efians governing
   Ndttli Caroiinjri UedioaNi prografti or any after stile's titeWealil ptograrn dr any olhet publiciy furrded ’federal or state health care or heatth liosuf arree
   ptogTsm atsd beensaoctfoned aopordinaiyTr H ft
   K. Has the applwarTt ftanaging empldyeies,.o««ners, ojagewtsvevaf been dorwictad of an offense againstfte toad after than a.mitsfl't traffic■VLola.tion'7:
   Mo




                                                                                                                                     EXHIBIT
Case 19-00730-5-JNC                   Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                           Page 34 of
                                                       40
                                                                                                                                              Page 2 of 6
                                                 NCTracks P rouder Enrolim ent




 1. Parties to the Agrcemenil
     This.provicfer AdmJnliltrafive ParfidpaitQn Agreemeinit is erjtered irto by and b«tvyeen <h» Horth Caro)irw'Dopar1mert o f H e a te ^
     Hum^Services horetnsiterreterredtoasthe "Bepartment’^andlhe enroSirg ptotftd!er:lherethatet referradto asthe 'Provider*
 2. AgreerrKTit DoctjrhenC
    The i^^eiineni Gocumerts shril eortt^d of thtsAgreenierit, eny a^danduie, .sf^’the P rwider'seppjScatjonj.incprporrferf^^
    reWence. |xcB|it tir cliflngt«:to;Qa|itiita                              other guidBl)rieS,jiM3idtes,pr^     manualSj lmpio®eritaaon
    updates, andbiifelirksptiilirf>e4by CMSfthe Depaftrnent,itBdtvisions:8ndtorR*fscal agerrt asreferancecl.inSection S,below,rw
    alterations or modtScatlMrisshallbe made to the term sof the Agreement unlessihrottgh avritten arnendrn erTtexecytedlsybothpafties.
 S.GovendnB LiwandVemie
    ThtsAgrersnentlsTetiUlreci bystrte andfeder3lregu]stior»ardslMJI begovemadbylhefeBovi3ng.(hereins1ter refeTredto asthe
    "Controilling: AiOhority’1):
    A/Thetteatth IrwiyanM Pod ^lity and Aeco«|hteKBily AOtof1996 (HlPM>fequlr«mefitei itidudiijgi}^^^^
    Privacy oflndividiMyldehtI4aUft::Hs^htn(bnhBtidn and Idea^instir^to RelbrmrSects^i^a
    B. The PamlEyEducattefMl. ftigjTts and Privacy Ad
    C. N.C.G .5 §108A-0Q; and
    D- The toUovUng that are consistent with .arsd e^reasly or jmipllciliy awthoriied by the atjthor}ty Enprogr3m(s) in vjych the pro'4der
    participles: federalandf!tat8law«andregtifaSOT81medicialcovofagepc8desphhPDepdrtmeiTt,'andaltguidelBWS,po(icleaIprovlcrer
    marruaia, implemertistton updates, and'bulletins pUblished.by CMS, tile Department, ffisdivismns and&r tts jscal agert'm efferi atthe
    i!ln«.thd:*aiivlc«» jatwiiiertid.
    Byexccutionof tJ'iiaAgreerneTit.ttwProvidef doesnot release, waivoor modEfyihariy'WQyonypropadural ors^rr^anOyehghfsilmBy
                                                            fnrtioipriionilR-DeAariigiii^'jfbjpM^               w w rt.ijS'toW
    this. Agreement .and any currertt or future provision of Controlling-Authorfty, the Controillrig Autlmftty shaff gQVeTOBntf.theterm'a bf this
    Agreement shali be deemedtb be modifled so as to compJy with Corrtroiflng Aufhority. In the everit ;o'fajlavvsutt br sitoiriisfratlve pielitlon
    InvoWngthis-Agreeitient, vetiueteproperinWalie County.Ttorth Carolina,
    TtwProvider.agreestdQperateartdprOiVtdftservices.ln aCCordarvcs.yJMtlhe'CorTtr&BingAAJthority.Urilessctherwise're
    Agreement, or Controlling Aiitmrty, the Dapartai ent may publish,notice of.dbangesiih polldes, guiderines, or otber procedures on Its
    vwbsite within 30 days sdvarKe hotioeto provide fcr Imjriemerta^dntiji^of, Nfflihirig in this A greera^ Greites Jrt t»e proi^
    propeity:rtght.or tibeiiy lE ^ tiixoritinued fiartkipation tit a-Noith Ceroains ;DIvistorKd progtaih.

 4; Ucense
    Thepiovidsi agrees to;
    IL. BeAeMtitotfj.ditiWid.r^                 apcfeditedahdtorendortodasiretftifredbysCoritroBingAtfhodtyoeDepattineM.pd^
     apptopnsteferfhe service provided by the Proyider,M aBtimestijose seiM^^                    providi^.
     B. Wolif/ the Department withirt ihirtyXSOycalendar days oflBarrlng of sny adVetse adion iritiated agsingt affiyfeguffl'ed licensd,
    .deitiHicatiort, registratiorii accrecSlatioh andftjr endorsemeritiirftite P rovider dr any of ttKo^cef s, agerte.or emptoyees.
 S. Bitting and Pt^menl
    Thep rovider agrees:
     A. To submit eMms (or servfoesrendered.to eSglbte:Dep8rtrtteht r.B#l«]^;(herBiiiafter ,*r8optei^'^ iri accordance vUIbndes and biBing
     Ihsfcructlons in effect atthetime the Mrvlce Is r^Bred.Pfovlder/agFees to;be responsible fbr Teaear^ and CMndetionofafl billing
                                                                             w nt-.
     B. To accept as sole an4:'«onip^'itonu(teriilgnjHto«|fijntp#itfn.a^^                   «fh'Sie'tra|hr4tilem anedtol^^
    ’iRfvieaboiByar^^AliS'l^^               «t6eid.‘tS K { f # ti) i^ l^ legalfySsible thlrdp^tics, and auihorizedco-paym ertts, cojn^r^ce
     and/br deductB^s authorted by the Contioirig Auttiortty ra'to                      APrbvid'srtoBy ltilTtbr|g             dr s ^ i e a
     prOyidedtoaTBct^etti ItSdtdiafonatcoyeredurKderlhe.Oepartinertartiftheredpfent.hasbeeri ndtiftedinadvmiTCotHatsuchsefvices
     ire-flot                                                            ftp
     rightstDchallertge.QrappeajitarefmbursementraifeQr.paymerlcaJculatiDO ina(xordartc«'viithCBntiollir3gAuthoray,
     C. That in no event shall the Department be liable of responsible, either dtredlvor indlrectly.to anysubcontnactorofthe Provider or any
     other party that may provide-Servloes.
     b . To be heid'to aUthe ienm ofthis Agreemenl even though a thlrdpaity: agerit may-be inyotved in blRIngi claims to the Department, it is
     a;-breadhafthis.Agreemeritto ctisctMir^t dieftafi«>utrtoto.atoirdpariya^Miit:orto:payibthy party agent a.pdrceiltageofthesmouiYl
     collected.
     E. To Irtctutie. about otoerco.verage and bfltotherririsuiersiafxliwrct parties,Mtidlhg the Medicare:pfpgraiJv,Map|dlpaWB.,*etare bi
Case 19-00730-5-JNC                  Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                           Page 35 of
                                                      40
                                                                                                                                              Page 3 of 6
                                                 NGTrabks Prowder EnroHinent



    theiDfiflafimerty^hen                             payniefitlor heiCih l i r e or rctetee seifvlaee tom another insurer or person.
    :F:. lo.riflt bis tie redpient oRany o&ier pereon Ibr Sent®anfl e e i^ tts covered by the De    retUnO peym enils made by the
     redpler4 ocbyaMtdpartvohbehalfottheredpJeritfbrDeparljnentcdverea serViceSforarTydaimstor vihichthBredpieit tesbeen
     approvedfcc paymentbytheDepartinent>indiJdingrBtroa<^veatjthorization forpaymont.NaretmdisduebythePravidBrtofhe
     redplent ormiyotierpersoT»ur*ll payreerttotheProviderisitlrwiaridhesbeenrnbdelnftjll by the Departmerittothe Provider,
    jj^To eccefji Bsasnmeri otMedlcare payrnent lrt oriler to receive payment tom the Departmerit lof emounbenot coveiedlby KlIedicsre
    for ttialiy eligible rec^erits.
     H. t o refund or aftDVidhM><pt>^titto                      atymoriosrecirfvedin errar jiii^lrveixoesst>f^'aMewii^           Rtoyldet
     Is enfitiedtomtheiDeparimer#{8nov«ppaym8rt>aatraonas;tie:Prav<derbecome8av«roofsa!derror»ntftoroverpa’ym8rt:or vdthin
    tHIrty^^) cafeiKtar days olcItecovelyQrof :areE)uest'forr£?>ayni entbyt he DepartmerTt, regardtess Qfwhefhertheerrorvfls causedby
    theiPwedfer flriChefiepfii!1n«r»,fflrt&
     I. fKat-paymerf torcovered senrl^-by the bepwtmert'fe itnfted totrase sarec»«ihai aiemecl&ally necespary, as detenuined byihe
    P epSrtmentor ItsaiihorlzBiictaitracior,
    J. That items or sen^cea prQvfdea under arrangenverrta orcorifraKt&betv*en the Provl'der and outside entilles and professionats shall
    meet the same, professional startdards and prindples s s herein agrsedto by the Prbvtder.
    K. TlratpaymentandsMIsfadionordBims Maibe toihlBcferSVbnd'Stflte                    .
    L Ttustbll: dalms are slibfediBflie Worth;Carp.ltna-fa|se Claims       /MidoSI oftheiNarthCaidlna.General StaifrtM
    pf.C.G'S §§1-6&5thrOug<>617)i'1hefederOlFas«CiacmsAcfc, end Wrehappircable-theMecScal Assirfance-PrcrviderFalwCIalrnS Act
    ^ art 7, Aftide 2, Chaptef tOeA otthe General Statutes).
    .M.'Thotthp"Oipartm«!tfm«y.wttihdld|j®smettsbe6iubedftrt^^^
    reooupoTfecoyer ov»fpovmerts,p«noHes orinvalldpsymwts duerto errarofthe Providesr andfor tr» Oeparlmerilandtl'tSragerfts. The
    pepartrterishitlwoiidtJeitimetyiflaiiPStotftePWvtdBif-itlwl'idlstBbW^
    mudbemdto.resotvBpielrregularitvaridthe ProyKJer's fight toappeaf. ThlsWltiwld shell faesul^'ectto adjiiatmentinficcordarce Wth
    ConholflPg Authc^yas aresutofanyobrtff aryJnal dettermihafion inany dTatlaiigew appeal brpu^< by thePr ovfder. ThcDepartmertt
     may also wthhdd ofauspsnd paymentstpaProvider asaultiorlzediby Controfflrig Aiifhottty. A Prbvtilsf thal isstjfajedto a 'wMthhdrfd;
     recoupfh«r«,recovefyKsuspenSpnrQrpermityihtbate!cfbytheDepartinerir shaSnot-cJlredl'/oriridiredHy blRthrou^hadifferehtprQvjder
    humbrr for tho purpOse of eVaeSng the action;
    N . MyProvldMSfr>at;sharetheBatne IRS.Emptovoelderti<c,atlonNtmberareequalfysub)edtolf«wfn*flMrig,n5coupmeriDr
    f{»:ovB^ fererredfo.and iaBceddanoe w th su b s^ o n l^ ,'r^yebntH any overpayrnere,.penaftyror iny^
    ProvIderfsIlsfesQlved.ettherbypavnreritin follorflratageocvdectson.AiyProvtderthatdc>esnpt;sharethesame Employee
    IdehtiJcaiHon WranbcrtoUtlhat Is morefhari fltyp^^^        (50%) ow ed, in vtioJe orln part, by an.lndiyldualor entltylhalhasniore than
     flfty percert (SD%) ovrerfih1p ifierest lh a separate provider entity.thrt dv«s an :6itstahdlng overpaym entj ip e n ^ , or insmlid payrn ehtto
    thebepartmeii tdirdi alks- be subjed to lhe >d0ihddli^^^            ^ or re<»yery referred to and in accOrdahce .vfltesdjs^ Sn"'
    !Bbb\foxirrt3[:suctioVerpaytfleflt,p«nalty,orirtvalMpai®erff:iSreaolved,ett»ferbypaymert]h-foH orffiaJagencydedsian,
    O. Theiblllln^arid.reportaiolatedrtD sarvi'Cas rendered sfialJ besutanittedjnthsformat and,fei|uencyspec{fed bythe Department
    and/ofitstscal’agent. Pallurefdlle mafiddoryrepcrtaQrrepulred^dsdoBiies sArttlinthe tim«-fram flsestabSshedbyDepartmerrtafiule
    or poHcymayresuK te suspfinddri ofpayraeits and/Wofher enteoem eit actidrie.
    .P.;Ttot-ceftib«liilL‘be4*ti<*#e|6lN'Oeipaitee(i .ilB ^                                 ap:«p«dfici!{y. m;dlr8tbbyC.(#raBlng A ii^ ^
    Q. Thd elecbontp and nori-eiecUonic cialmsin ay be subtaiSed vibhoit fegriafure arid same% blndlngupcin.P rostder, its empioyees, Of
    its-agfeits vthoprbvldb servfeesfe redptefils « :v1|to Jle drtmsimdertfe Pfovt^
    Department Previder AbaaddNiimber.
       ThdaM'dBiraSshdlbe true* accurate, andraaniptetepndthat services Nllpddyalt be personally (ijTtti^ed;by#
    or perswrts vith     Rroidder;has corfeadedsto raiicter serylcesj imcter its drecHon.
       lb(feddpfslfefbi)bbbnfb'rai^oepjumid»(^.PK:feBm{d;aBa.to                 natwRodated wIBt-fhe. appq>fe»d-NP't
     except forhospttatservicea asset forth in 42 CFR §^t5.65.
    Ti ThdanydfehgeQfowsrsWplpfPfoyidershd) nrtbe ai^ovedunfessaitdunitllihenewo^Nner/efSfty                                      all
    liability, InducOrig'bdndiimitedtQCQsirepcirtsettlemeritS;.health c3feassessm^settiemeritst or reiMuprneiitadlors.lh^liavearlsen
    orlhat may arisem cormsctldn vrth ddrns billed by Provider.
    U, TohdbailheCepartmentforsejvices renderedduringarty period invihichthe InslituHonalcir profesaionB! license, certi1ic»liar\(
    roglstraJJon, acdeditatioii: andfor endorsemrat feguired dffhe Provider has become Invalid due to ausfwndon orterminafibrj bythe
    issuing agency.
  6. Disdosure
      Ari>it anytime duringihe course ofIMs Agreemerdlbre»Provider agrees to; rtobiy tire PepaitmerAthroug^Ihe North Carolina P epartm errt
      6fH«a^'and'Mbinari:Spftd^s (f.lae# Aj|^efany.feeteiMindibF.eijliiiettorv<hai*6.ta In fc fm a^
      appitcarton giveirto the bBf^raert% thePre^der.thlsrwtlilc^tanmijdb«,m ade Invvrttihpwilhlntolrty
     'tnggerthgttto reporting obligation. Materid arxtforsubdanbat change inebdes, but is not limited to, a changs irt:.
Case 19-00730-5-JNC                 Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                       Page 36 of
                                                     40
                                                                                                                                         Page 4 of 6
                                               NCTraeks Provider ErirdliiTierit



        I. ovher^p;
        II. llcenBure;
        1IL federal laxWertification nomber;
        IVf. banknjptcy;
        \fL ad(!HI<vrt81.dele^dnst or repiademenis in #qup mdmbe«^p^ .and.
        Vl, any change In address, telephone number, or email.
   BL The Proirtdtir agree®tD.-subrnit^to the Oeifettmert and Secretary ifljphjequestiprofBSSic^ial. budriBSSi and pc
   {MnoernlngtheProvider, anypersoiiwthsnowwslifpiriteresSintfieProfeder.enymanagirigeiTiplovee/arid'finysutlnoriZedagertof
   thePro’iiderinacoBfdancevsIthlherfisclosure reqtiremente setfortfifn 42CFR Chapter IVrpart45St SubpaitB. SuchsubrnlSeS shall
   hdude;
         L'lPiwf 9f.®«ildiMvttft,.6pesni^ eB»Bfcatei;Biid*rc«[dlcatl^.tfiis^i(^6yK5oii(rp||^^                                  f f#
        )oc8l]urisdictioniR vvhichIhePfQvIdet is locatedand thaliscondderitAidtnControlPlng/yjthOfjty/
        II.-Any prior or currsnt violetion. reoaiipmentj ilnefSU^Bnsion. tenminfeion.or crther ariniristtative action taken fetaflve to
        metScal or behPMotad hteatln care beneft frograms under fa) federal or Kate Jav^pdlcyor rule;; or (lb) OepartrherTt poRctea or
        (c)'the lew® or rules Ofany other state, Medicare, orany regulatory body.
        Ill Fiill ard accUrate'dJisclosgre of pny flnanclal br ovyieiship interest Ihatlhe Provider,or a perSori; vdh an ownership
        interestlh the.Pro'/ider, may: told in any otlisr medical or behaviorathealth care provider or medlcal orbehaviafal hoatth care
        feisfederrtitywanyolheraiyttyvirthyitom (heProviderconciuctfibiJEinessor anvotherentft'/tHatisticensedby theMate to
        provide madicalor behas'ioralhealthcaresani'icas.
   C. ThePravidar agrees tofurriisHonreque^^fLil! ahdCBmptete Infonefitfenaboirtiheower^IppfshV sUbEOrttradorvvtlvVvhomthe
   pro’^der has bad fau$inBssfransacfio(r>stotailrkg.mor»1han $2S,DQO during fhe^S-morth'pei’iod endlng Qn the dale of the requast; ancl
   any ilgnlficart bu^nessIrahsacUons betvieWfhe provider iaifel any vvhelly oymEd Hippller. or^betvieen ths provider and any
   stiboonbaidor, cbrdnglhe-S-yBarpedodrexRngonthedateOftherectueSt^
   D. ThePrcvider, artyperson v\tth1ar50wer8hip'Merestln1heProwtd|ef:,any:tnanaglng.em:p1oyee, andany authorized agentofthe
  .PiwW«rai^oai%»uliwftt(nkorimlr«i-hacl!grounddwd&l>dbroonih|illi^^
   E. The P rotvider agrees to screen-.all lts employees, car^ractoraj arKt coritradlof's em ployees monthly usirvg the LI^ of Excluded ,
   IriclividuilsErtfiaes fl.eiEi dafabaj» to ttetetmtoe Wietoer any of #,s empIctyeei^ cbri^doVs, arK|;cMi!*arf6rfe«apl6
   (l-om paiflctoalfon in Medicare,,Medicaid, or pthw federal heath care prograins. The LElE d at^ a se is mafrtfairied byihe United Sttfes
   Depaatment of Healtoand Human Serviees, Office of-ttieinspector GeneraE (HHS-01G>8r\d cBn be acbessed at
   Mpy/cXgiytsgoyfexdusions.The'PrpvIderEhallpmffiptlyhioiltythe Deparfmentupondtscoveryofany excru{)ed:emplovee,cDtilractor,{)f
   cbriitactor^. employeea..f fovtder uriderslairids.«Klfeclt:nos^edgesW litoiploymenttof dif;corifHietMal!arp«SM*s*^
   enKteslisted in the LEtE v«lt.sut!^eclthe Pro'vltiertD recoupmert of fundspaldto the Provider during Sue period in vyiteh the emptayment
   or contract vws in effect.
   F . The contractors or subcontractors ofthe enroRed pro’^der shall be heldto the same discloajre and reporting reqtilrements.
   6 . yftoProvWeriw«et to cw»idy-vdttrlhS;«lt(wm-'dtecBwifltfiomwnto4i&r4»apliite1..i i w ^
   rareiflRidp«rsonal'Care:servijees,nosplces,aridHMOe'spedtetfld,42:.GFR ChafSet.lViipartASSpStJbpart.f

 7. tnspedion;
   At For arrairfmrsn of six years femiHBte date of sefyfcds; prim er,If reqttfredsi^ffiaiy l^Cdttto                  tjte'ProvRter-aNK
         l.P romptty fernish upon request captesof any and all doajroentBtion set forfh belowln subpart Ei oithis paragraph , Vihethef
         in thepMse*siorvQfcoriti^ors,agents, orsrJb(Mnbactors,,fta'r8vievvbyihepepartmerX:, Its agefitsandfer asstgrrs.The
         ProvIdM-understandSthat fwluretosuta(nitortaatjretoretainadBquafedocunr»erita{iorr far servlcesWllBdtotheOepartment
         meyresult tnrecoveryofpayi^entsfermecltcaJor bel'Mvioralheatth careserTrfcesRotadequatdy dQcumented,anci may
         result in the term Ingtfon or suspension of the Provider from participation in-the MsdicaidTxOgram. IheProvider Hiithet
         iMlerslaedstl,wt*fefth»®^p<fti»eil*fe.p68aioA<ieiHWte»toA.|®®R,^ ‘*l6i* ^ fe* ^ ^                     «Mlte*;4ii*e*»ii^
         that fhe records do noi exist:.
         ILKeep.maintan and malri avallabtecwiiplsteand accurate medlcaJ and il«ca1 records inaccordance vi#h Department
         rscofd.t:eeping requirementfithatflilyjustffyandtSsdose.fhft (sxtent ofthe sen/lcesor items fetrnished and dam s sufamitted
         tothe.Depaftment.FofprovjqersvJhoarBraqulredtosiAHnttannuai eostreports.iscai recOTdash!iltnclude-lnwtjlMS,chBckfi,
         ledgerajConitradts, personnel tecords,vvoi((sheets, sdfedutes.andauchother records Bsmaybc reqriredby Coritrcill(Rg
         Authority or Departmerit policy.
   tl( POfclpeyrucjit*flusldsOf-C..w .j —. — , . —--------—----- — ..                         ...
   thefhwrider iB7i(Mted1h|t'.a^iHid»flpJnva^^ Ijssto^W Bii^                                 r ^ :di:.oij^al.ri^)^
   niii'niilsirti-'&te'auS'crbiyadgdfein-fiaoomplBtetfshd'-iillailieadrey' '                                   j -*--                 *-J-
    r«yifred.6^yc,ar period.
Case 19-00730-5-JNC                    Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                         Page 37 of
                                                        40

                                                  NCTracks Provider Enrollment                                                                    s
                                                                                                                                            Page of 6




      ■C. Federal fiiidi Sfarte offidatS^employees ahd 1heTr.fe5 Bris may vf^ ProVider fKllftles;fc   jjurpose of MrtmoBrtionand com.pliaftce^
      stir«ys, tnspedlor»s, m&dlcaf ond prDfcssiwal reivjeviA, mOTftortng, an<i audSs of costs iBid dais rela8ng to Mr»lc»s1ojredpleifitSrS i ^
      vtsltB iRCtudihg-iriSnfWJticetf visttiiWust be iSloved art^m              nbfriial hcursofo^erstfori.Farttoftlo grant immediate access ,


 8.    T«mi nation

      ft.Efthftrthe Departmerrt of thePi^vider mW tetrnlri^thls Agreemert vi&i or v^hQut catJseM ariy1f«i« upon 3D days wttte'n
      rtofitc^onlothe other;
      B. th e bepartmertt rnay summarily terminate vWxxJt gMng 30 dstys vwittanhaflrSB under the follpwlhg dreotn rtances;
            I.The RttvkteridoAtti^iiiifM^CMniiflMiwifetlHvQti^liiUMn-iMlu^                                             andofsenitist
            ■                            ahd
            it. Any person^ wilh:ovgr:enShlp or cDnfrolBng !ntared:iri thB provfd«r, tH-. BgKTts or mBnBglng emp!oYee orthe Provlder. has
            tieen convrdedof a:crlmiriat:offense set;torth:^!*2CFR:;f1t5Dt.3gv:w 42eFR §1001;2Qt; or '
            Ilf- Any person with ownersh^ oreontrolimglrita'sstln^isProvidBr, orageni.or maria#ig,emptoyBeotJhe;Provlder,has
            beenconvictedofaic3rmcr>st<>Wensere(altingtD*atM,the4;embe22Semert,lweechof1S<*idaryreapondbllityor crtherffnanclal
            sriaonraftiei,                            6
            M . Th9ProV^derfailste;tgsctose:;in&.tinalU(*n required u i ^ f 42^^^
            % Anyperson viifhiQNUiersIhlp cr coratroHing ihterest lnthft’P           or eoragerit as th^'ternr te     ac«mdancp ,viith 42
            CFR§1001.-lG01or.managlrig;,emplayfleof!hs Provider/hasbeeneirdudedbylhelJnttedStatesPeRartmerit ofHealShand
            Human Services troni partlcipailion in ti s Mecflcare, MndlcaJid, or otfrertedwal heaHh cire programs; or
           'M. The Proyider pows. ahltninirt^ healthpr saftiy risfeto a paffer^ or
           \flf.Th8 pfOTflaerhastNMn'toundbythcCJepartFriorrttobelntireachor v]alfltionof8inylaw,rule, wpoilcyforvhich
           summ aryterminatlan teauthor Izedby Contr.dllingAtithodlyof Oy, arulc suthorfzed byand corststentiMthlheC or1{toJltng;
           AuthorityafKl adopted pursuantto Gliapter 1S0B of1he<5erierdSS3tiAes;or
      C. The Pnsvider'srtghtto appeal oF otherwise cortest any t-ermtrradon shaJt b« deleitnined ln aceordarrce vfJth Controlilng Authofsty.

  9. ABatfipsiKast
      Th*Prostdtermaynotfis*tgii(JygAgre6niert,oranyrightserobligationsc<ir<ainftdinthisAgreerriei’sttoathirdparly«w*ptafiaIiciv»ed
      by (ederallaw.
  10 . ftelB aseofy i^lity
      'The Provfder-.agreeslo.tiay fdaaseanddischargethe State ofl^hGssrolhvaithe Depsrttiierit and any o/tlMirofSceir*, ageid* SBsd
       employeaSjtomany and^fiabitityr daima and cauaegcrfactlaia thatmaybe b.rought-bythirdparUesagainrfthe P.rovIderarWngoutof
     .thi&AgreeftierTt. tW»ls;iGomp(ist8 and!tTewoGabte rBlea8e:md;yaherolf!febB^..;:The:Sti^e dfHorth Carol^a.Ihe'Depaftro         any
       ofihdr-cflcefs.agerils.andemjptoyirestrenQtBableforciairRsarjdcauseadt’acttmthatmaybA^f®11^
       ariy act oromisslon crt the Piovtder dr arty Btibcorrtrador,

  11. SewmWtt^
     The pravtacns of thi» vt^reemeift are sev^^ If ariy pcovtsidnofthe ^reebient is held;Jnvat!d:-b.y ariy corat that invaHdity sh^l not
      affed fhe othar prov1sJons oftHs Agreement arvil1!nelni^]kipnjvtslofv shatt betnt>{8ll«d to wnform to eidsting (sw.

  12.iiKle{vcr»(JefTtJC0«Tttr»ctwr
       The Ptpvfder or ftsdlreclors. dfflcefSj. parfirwirs, employees and ;8gdnls are not ewployees or. agents-of.ihe departm ent.

  IT.DiScrimlnition
     TiieJiidytdler-^agiemilta^fffe.DepMdRiu^                        fcrrtwicrfdEWtovtaral'Iwajth' ca»«^ee»fB rtddrijd-tel> dp^
     recipients only to a person or entity who has a provider agreement In effect. vj(d-»-the Department; who.la pertormlng ser-irfces or supplytng
     goods InaccoirctancevUthaHrequIrementsunderTitle'VloftheGivtlRightsAct ofi9S4; SecUon504oftl-ie1973Reh8bflttatit>nAct; the
     1S75 AgeDiscf lm6nalion Act; the        Amet!caits\lr ^h DlsabiiMe& Actand alt appiicafale federal' end ststestatxitesand reg4i^ o n s
     relating tothe protectton ofhuman subjects ofTesearch-TheaUhorify cftheDepartmenHo llmitpaymerit'to the Providefuncterthis
     Section or otherwise shall be rssthderf exdusivel'yle paymenls for services rendered on spedtc-d^eM s to vhich the fifeove-referenced
     feg iJrtm eh tS ^            .......

  14.Wahier
     No vaiverofanytenn.ttgjMw cQndlftonoffhls-Agreetacnt shaB be vatfd uriess it is set forth in avwffirig.diiy.ejfMiAed bybjdhparties.
     No ttelayor Mure byeSther-party to exerdse-dr entbrde.at anytime any right or proVidon ofltas-Agreemenl will ;be-cpr|sfde«d,a waiver
     thereof or of such paity’srtgiTt theraaller to exercise dr enthtce .each and every tight ard.provislon ofthe Agreement. No sinigle waiver
Case 19-00730-5-JNC                        Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                                    Page 38 of
                                                            40
                                                                                                                                               Page 6 of 6
                                                          NCTraeks Provider Enrollment



                       a continuing or siijsecjiierit -v^ivar.
 IS.Sunftrat
    All provisitins oilW E Agreejnent iAhicii by thar naitire glve riseto confinuing BWigsiions pfthe pariies ^all sir'/ive^hc expiration or

 IS.EflfeciSKeDate
    'Tiiis Agfesment te etfedlve on the date the Provider meetsea rwyAementsot partitipaiiwi a s sat foith tn state arHl fedBr^ regui ation.




 £ ‘edro-'^x SI g.'i atijfe
 LastNa3n»                                 jiF'ire.tiN'amft                 Middic'Naine                         Sufeic
 PERRY                                     m LA nvt                         ASHE

 Bustaess Relationship:ttAanaglhgtEiiipfoiyee                               HciD.wcudits

 pate                                                            Time                                      TransacHonW
 02/02/2017                                                      3:44:01 PM E S t                          W -C43808SDV
              Case 19-00730-5-JNC                     Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                   Page 39 of
                                                                       40
                C a s e 2 :1 8 -b k -2 0 1 5 1 -E R     Doc 3787 Filed 12/09/19 Entered 12/09/19 17:12:23                    Desc
                                                           Main Document Page 1 of 2


                    1       SAMUEL R. MAIZEL (Bar No. 189301)
                            samuel.maizel@dentons.com
                    2       TANIA M. MOYRON (Bar No. 235736)
                            tania.moyron@dentons.com                                      FILED & ENTERED
                    3       DENTONS US LLP
                            601 South Figueroa Street, Suite 2500
                    4       Los Angeles, California 90017-5704                                    DEC 09 2019
                            Tel: (213) 623-9300 / Fax: (213) 623-9924
                    5
                            Attorneys for the Chapter 11 Debtors and                       CLERK U.S. BANKRUPTCY COURT
                                                                                           C entral D is tric t o f C alifornia
                    6       Debtors In Possession                                          BY go nzalez DEPUTY CLERK


                    7
                                                                                    CHANGES MADE BY COURT
                    8
                                                 UNITED STATES BANKRUPTCY COURT
                    9                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                   10       In re                                         Lead Case No. 18-bk-20151-ER
    fs 1
     w1?           11       VERITY HEALTH SYSTEM OF                        Jointly Administered With:
    ^ O
C
^ UC/’S —
      r-QS                  CALIFORNIA, INC., et al..                      Case No. 2:18-bk-20162-ER
■-J U.
j uj <2            12                                                      Case No. 2:18-bk-20163-ER
ODS Zr^                           Debtors and Debtors In                   Case No. 2:18-bk-20164-ER
    gm             13       Possession.                                    Case No. 2:18-bk-20165-ER
H Sum                                                                      Case No. 2:18-bk-20167-ER
                   14       IS! Affects All Debtors                        Case No. 2:18-bk-20168-ER
gSffiS
QU- J
    •r W                                                                   Case No. 2:18-bk-20169-ER
    5o <|          15       □ Affects Verity Health System of              Case No. 2:18-bk-20171 -ER
    C/0 c/i
                              California, Inc.                             Case No. 2:18-bk-20172-ER
    — O
    O J
    'O
                   16       □ Affects O’Connor Hospital                    Case No. 2:18-bk-20173-ER
                            □ Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20175-ER
                   17       □ Affects St. Francis Medical Center           Case No. 2:18-bk-20176-ER
                            □ Affects St. Vincent Medical Center           Case No. 2:18-bk-20178-ER
                   18       □ Affects Seton Medical Center                 Case No. 2:18-bk-20179-ER
                            □ Affects O’Connor Hospital Foundation         Case No. 2:18-bk-20180-ER
                   19       □ Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20181-ER
                              Foundation
                  20        □ Affects St. Francis Medical Center of       Hon. Ernest M. Robles
                              Lynwood Foundation                          ORDER APPROVING STIPULATION RE;
                  21        □ Affects St. Vincent Foundation
                                                                          ASSUMPTION AND ASSIGNMENT OF MEDI­
                            □ Affects St. Vincent Dialysis Center, Inc.   CAL PROVIDER AGREEMENTS TO
                  22        □ Affects Seton Medical Center Foundation
                                                                          STRATEGIC GLOBAL MANAGEMENT, INC.
                            □ Affects Verity Business Services
                  23        □ Affects Verity Medical Foundation            [RELATED DOCKET NOS. 2306, 3786]
                            □ Affects Verity Holdings, LLC
                  24        □ Affects De Paul Ventures, LLC
                            □ Affects De Paul Ventures - San Jose
                  25          ASC, LLC

                  26                  Debtors and Debtors In
                            Possession.
                  27
                                                                                                               E X H IB IT

                  28


                                                                            -   1
                          113790016W-2
            Case 19-00730-5-JNC          Doc 607 Filed 12/20/19 Entered 12/20/19 13:26:44                   Page 40 of
                                                          40
              C a s e 2:18-bk-20151-ER        Doc 3787 Filed 12/09/19 Entered 12/09/19 17:12:23               Desc
                                                 Main Document Page 2 of 2



                 1          The Court, having reviewed the Stipulation Re: Assumption And Assignment Of Medi-Cal

                2    Provider Agreements to Strategic Global Management, Inc. (the “Stipulation”'), filed as Docket No.

                3    3786, entered into by and among Verity Health System o f California, Inc., St. Francis Medical

                4    Center, a California nonprofit public benefit corporation, St. Vincent Medical Center, a California

                5    nonprofit public benefit corporation, St. Vincent Dialysis Center, a California nonprofit public

                6    benefit corporation, and Seton Medical Center, a California nonprofit public benefit corporation,

                 7   on the one hand, and the California Department o f Health Care Services on its behalf and on behalf

                 8   o f the State o f California, on the other hand, and good cause appearing,

                 9          HEREBY ORDERS AS FOLLOWS:

  §s            10          A.      The Stipulation and the terms therein are approved.

   35           11          B.      This Court shall retain jurisdiction to hear and resolve any disputes arising under the
0- -OS
1—J H   ^
-J C <§
   m ~ O        12   Stipulation.
OD 2 Z m
   ^ Qi Os

S Od'°          13          C.      Tlvis-Court w ill vacate its The Memorandum o f Decision (Docket No. 3146) and
H u 0 2

§22^            14   Order Authorizing Debtors to Sell Medi-Cal Provider Agreements, Free and Clear of Interests
Q I «
   B
   o<
     |          15   Asserted by the California Department o f Health Care Services, Pursuant to 11 U.S.C. §§ 363(b)
  C/0 C/5
  —o
  O ^J
                16   and (f)(5) (Docket No. 3372) arc hereby V.ACATED.

                17
                            IT IS SO ORDERED.
                18

                19
                                                                          ###
               20

               21

               22

               23
                     Date: December 9, 2019
               24
                                                                      Ernest M. Robles
               25                                                     United States Bankruptcy Judge


               26

               27

               28

                     113790016W-2
